 

Exhibit 10.2 

 

EXECUTION VERSION

 

INVESTMENT AGREEMENT

 

by and among

 

MFA FINANCIAL, INC.,

 

OMAHA EQUITY AGGREGATOR, L.P.

 

and

 

ATHENE USA CORPORATION

 

Dated as of June 15, 2020

 

 

 

 

TABLE OF CONTENTS

 

Article I
Definitions Section 1.01       Definitions 1 Article II
Purchase and Sale Section 2.01       Issuance and Acquisition at the Closing 8
Section 2.02       Secondary Purchase Commitment 8 Section 2.03       Closing 8
Section 2.04       Conditions to Obligations of the Purchasers 8
Section 2.05       Conditions to Obligations of the Company 9 Article III
Representations and Warranties of the Company Section 3.01       Organization;
Standing 9 Section 3.02       Capitalization 10 Section 3.03       Authority;
Non-contravention 11 Section 3.04       Governmental Approvals 12
Section 3.05       Company SEC Documents; Undisclosed Liabilities 12
Section 3.06       Sale of Securities 13 Section 3.07       Listing and
Maintenance Requirements 14 Section 3.08       Brokers and Other Advisors 14
Section 3.09       Status of Securities 14 Section 3.10       Takeover Statutes
14 Section 3.11       Representations and Warranties in the New Credit Agreement
14 Section 3.12       Shell Issuer 14 Section 3.13       Tax Matters 14
Section 3.14       No Other Representations and Warranties 15 Article IV
Representations and Warranties of the Purchasers
Section 4.01       Organization; Standing 16 Section 4.02       Authority;
Noncontravention 16 Section 4.03       Governmental Approvals 17
Section 4.04       Purchase for Investment 17

 



 

 

 

Section 4.05        Available Funds 17 Section 4.06        Brokers and Other
Advisors 18 Section 4.07       Non-Reliance on Company Estimates, Projections,
Forecasts, Forward-Looking Statements and Business Plans 18
Section 4.08       No Other Representations and Warranties 18 Article V
Additional Agreements Section 5.01       Regulatory Filings 18
Section 5.02       Corporate Actions 19 Section 5.03       New York Stock
Exchange Listing of Shares 19 Section 5.04       Legend 19
Section 5.05       Standstill 20 Section 5.06       Director and Observer Rights
22 Section 5.07       Conduct of Business Prior to Closing 25
Section 5.08       Withholding 25 Section 5.09       Tax Matters 26
Section 5.10       Section 16b-3 27 Section 5.11       Waiver of Corporate
Opportunity 27 Section 5.12       Further Assurances 28
Section 5.13       Exclusivity 28 Section 5.14       Public Disclosure 28
Section 5.15       Blow- Out; Blackout Period 29 Section 5.16       Ownership
Limit Waiver and Registration Rights Agreement 29 Section 5.17       Amendment
to Bylaws. 29 Article VI
Survival and Termination Section 6.01       Termination 29
Section 6.02       Effects of Termination 30 Section 6.03       Survival and
Limitation on Liability 30 Article 
VII Miscellaneous Section 7.01       Amendments; Waivers 31
Section 7.02       Extension of Time, Waiver, Etc 31

 



 

 

 

Section 7.03       Assignment 31 Section 7.04       Counterparts 31
Section 7.05       Entire Agreement; No Third-Party Beneficiaries; No Recourse
32 Section 7.06       Governing Law; Jurisdiction 32 Section 7.07       Specific
Enforcement 33 Section 7.08       WAIVER OF JURY TRIAL 33
Section 7.09       Notices 33 Section 7.10       Severability 35
Section 7.11       Expenses 35 Section 7.12       Interpretation 36

 



 

 

 

 

This Investment Agreement (this “Agreement”) is dated as of June 15, 2020 (the
“Effective Date”) by and among MFA Financial, Inc., a Maryland corporation (the
“Company”), Omaha Equity Aggregator, L.P., a Delaware limited partnership (the
“Apollo Purchaser”) and Athene USA Corporation, an Iowa corporation (the “Athene
Purchaser,” together with the Apollo Purchaser, the “Purchasers” and each a
“Purchaser”).

 

WHEREAS, pursuant to the terms and conditions set forth in this Agreement, the
Company desires to issue and deliver to the Purchasers, and the Purchasers
desire to acquire from the Company, four tranches of warrants (“Tranche I Apollo
Warrant”, “Tranche II Apollo Warrant”, “Tranche I Athene Warrant” and “Tranche
II Athene Warrant,” and collectively, the “Warrants” and the shares of Common
Stock underlying the Warrants, the “Warrant Shares”) to purchase, in the
aggregate, 37,039,106 shares (subject to adjustment in accordance with their
terms) of the Company’s common stock, par value $0.01 per share (the “Common
Stock”), in the forms attached hereto as Annex A-1 (Tranche I Apollo Warrant),
Annex A-2 (Tranche II Apollo Warrant), Annex A-3 (Tranche I Athene Warrant) and
Annex A-4 (Tranche II Athene Warrant);

 

WHEREAS, simultaneously with the execution and delivery of this Agreement, the
Company entered into that certain Credit Agreement dated as of June 15, 2020
(the “New Credit Agreement”) by and between the Company, MFResidential Assets
Holding Corp. and the Lenders (each as defined in the New Credit Agreement)
pursuant to which the Lenders agreed to provide loans having an initial stated
principal amount equal to $500,000,000 (the “New Term Loan”); and

 

WHEREAS, the Company desires that the Purchasers purchase and acquire, and the
Purchasers desire to purchase and acquire, outstanding shares of the Common
Stock as set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained in this Agreement, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:

 

Article I

 

Definitions

 

Section 1.01              Definitions.

 

(a)               As used in this Agreement (including the recitals hereto), the
following terms shall have the following meanings:

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person; provided, however, that except for purposes of Section 3.10 and
Section 5.11, portfolio companies of any Purchaser Party or any Affiliate
thereof shall not be deemed to be Affiliates of any Purchaser Party. For this
purpose, “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies of a Person, whether through the ownership of securities or partnership
or other ownership interests, by contract or otherwise.

 



1

 

 

“Apollo Purchaser Designee” means an individual designated in writing by the
Apollo Purchaser for (i) election to the Board or (ii) appointment as a
non-voting observer, as the case may be, pursuant to Section 5.06.

 

“Apollo Purchaser Director” means a member of the Board who was elected to the
Board as an Apollo Purchaser Designee.

 

“Board” means the board of directors of the Company.

 

“Business Day” means any day except a Saturday, a Sunday or other day on which
the SEC or banks in the City of New York are authorized or required by Law to be
closed.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

 

“Company Charter Documents” means the Company’s charter and bylaws, each as
amended to the date of this Agreement.

 

“Competitor” means, as of the applicable time, any U.S. residential mortgage
REIT with shares traded on a national securities exchange (other than the
Company or any successor entity thereof).

 

“Convertible Senior Notes” shall mean the Company’s 6.25% Convertible Senior
Notes due 2024 issued pursuant to a base indenture as supplemented by the first
supplemental indenture thereto, each dated as of June 3, 2019, between the
Company and Wilmington Trust, National Association, as trustee.

 

“COVID-19” means SARS-CoV-2 or COVID-19, and any evolutions thereof or related
or associated epidemics, pandemic or disease outbreaks.

 

“Equity Plan” means the Company’s Equity Compensation Plan, which was adopted by
the Company’s stockholders of May 21, 2015, as amended (or any successor plan
thereto).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Fall-Away of Apollo Purchaser Board Rights” means the later of (i) the first
day on which the Purchaser and its Affiliates no longer own, in the aggregate,
2.5% of the then-outstanding shares of Common Stock and (ii) the first day on
which the New Term Loan is no longer outstanding.

 

“Filed SEC Documents” means any report, schedule, form, statement or other
document (including exhibits) filed by the Company with, or publicly furnished
by the Company to, the SEC and publicly available after January 1, 2020 and
prior to the date hereof.

 

“Fraud” means common law fraud under the laws of the State of New York;
provided, however, that the term “Fraud” does not include the doctrine of
constructive or equitable fraud.

 



2

 

 

“GAAP” means generally accepted accounting principles in the United States,
consistently applied.

 

“Governmental Authority” means any government, court, regulatory or
administrative agency, commission, arbitrator or authority or other legislative,
executive or judicial governmental entity (in each case including any
self-regulatory organization), whether federal, state or local, domestic,
foreign or multinational.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

 

“IRS” means the United States Internal Revenue Service.

 

“Judgment” means any order, judgment, injunction, ruling, writ or decree of any
Governmental Authority.

 

“Knowledge” means, with respect to the Company, the actual knowledge of the
individuals listed on Section 1.01(ii) of the Company Disclosure Letter after
due inquiry of their direct reports.

 

“Law” means all state or federal laws, common law, statutes, ordinances, codes,
rules or regulations or other similar requirement enacted, adopted, promulgated,
or applied by any Governmental Authority.

 

“Lookback Date” means January 1, 2017.

 

“Liens” means any mortgage, pledge, lien (statutory or other), charge,
encumbrance, hypothecation, assignment, security interest or similar
restriction.

 

“Material Adverse Effect” means any effect, change, event or occurrence that has
or would reasonably be expected to (i) have, individually or in the aggregate, a
material adverse effect on the business, results of operations or financial
condition of the Company and its Subsidiaries, taken as a whole, (ii) prevent or
materially delay, interfere with, hinder or impair the consummation by the
Company of any of the Transactions on a timely basis or (iii) reasonably be
expected to prevent or materially delay, interfere with, hinder or impair the
compliance by the Company with its obligations under this Agreement; provided,
that none of the following shall constitute or be taken into account in
determining whether a Material Adverse Effect has occurred or would reasonably
be expected to occur under clause (i) above: (1) any effect, change, event or
occurrence (x) generally affecting the industries in which the Company and its
Subsidiaries operate or the economy, or credit, financial or capital markets, in
the United States or elsewhere in the world, including changes in interest or
exchange rates, or (y) to the extent arising out of, resulting from or related
to changes in Law or in GAAP or in accounting standards, or any changes or
prospective changes in the interpretation or enforcement of any of the
foregoing, in each case after the date hereof, (2) the negotiation, execution or
announcement of the Transaction Documents or the consummation of the
transactions contemplated therein (including the Transactions), (3) acts of war
(whether or not declared), sabotage or terrorism, or any escalation or worsening
of any such acts of war (whether or not declared), sabotage or terrorism,
(4) volcanoes, tsunamis, pandemics (including COVID-19), earthquakes,
hurricanes, tornados or other natural disasters, (5) any change resulting or
arising from the identity of, or any facts or circumstances solely relating to,
the Purchasers or any of their respective Affiliates, (6) any change or
prospective change in the Company’s credit ratings, (7) any decline in the
market price, or change in trading volume, of the capital stock of the Company
or (8) any failure to meet any internal, external or public projections,
forecasts, guidance, estimates, milestones, budgets or internal, external or
published financial or operating predictions of revenue, earnings, cash flow or
cash position (it being understood that the exceptions in clauses (6), (7) and
(8) shall not prevent or otherwise affect a determination that the underlying
cause of any such change, decline or failure referred to therein (if not
otherwise falling within any of the exceptions provided by clause (x) and
clauses (y)(1) through (8) hereof) is a Material Adverse Effect); provided
further, however, that any effect, change, event or occurrence referred to in
clause (x), (y)(1) (except to the extent such effect is covered under clause
(y)(3)) or (y)(4) may be taken into account in determining whether there has
been, or would reasonably be expected to be, individually or in the aggregate, a
Material Adverse Effect to the extent such effect, change, event or occurrence
has a disproportionate adverse effect on the business, results of operations or
financial condition of the Company and its Subsidiaries, taken as a whole, as
compared to other similarly situated participants in the industries in which the
Company and its Subsidiaries operate (in which case only the incremental
disproportionate impact or impacts may be taken into account in determining
whether there has been, or would reasonably be expected to be, a Material
Adverse Effect).

 



3

 

 

“MGCL” means the Maryland General Corporation Law.

 

“Ownership Limit Waiver” means that certain letter agreement from the Company to
the Purchasers, in the form attached hereto as Annex B.

 

“Permitted Repo Facilities” means the Company’s existing repurchase financing
facilities and new non-recourse repurchase facilities.

 

“Person” means an individual, corporation, limited liability company,
partnership, joint venture, association, trust, unincorporated organization or
any other entity, including a Governmental Authority.

 

“Purchasers Material Adverse Effect” means any effect, change, event or
occurrence that would reasonably be expected to prevent or materially delay,
interfere with, hinder or impair (i) the consummation by the Purchasers of any
of the Transactions on a timely basis or (ii) the compliance by the Purchasers
with their obligations under this Agreement.

 

“Purchaser Parties” means the Purchasers and each respective Affiliate to whom
either Purchaser transfers Securities or Common Stock.

 

“Qualified REIT Subsidiary” shall mean a wholly-owned subsidiary that is not
treated as a separate corporation, in accordance with Code Section 856(i)(2), or
any successor provision.

 

“Registration Rights Agreement” means that certain Registration Rights Agreement
to be entered into by the Company and the Purchasers, in substantially the form
attached hereto as Annex C.

 



4

 

 

“Representatives” means, with respect to any Person, its officers, directors,
principals, partners, managers, members, employees, consultants, agents,
financial advisors, investment bankers, attorneys, accountants, other advisors
and other representatives.

 

“REIT” shall mean a real estate investment trust within the meaning of and under
the provisions of Sections 856 et seq. of the Code.

 

“SEC” means the Securities and Exchange Commission.

 

“Secondary Purchase Commitment Deadline” means the first anniversary of the date
of this Agreement.

 

“Secondary Purchase Commitment Extension” means a period commencing on the
Secondary Purchase Commitment Deadline and ending on the date that is 30 days
following the number of trading weeks that the Trading Window is open following
the Secondary Purchase Commitment Deadline equal to (i) fifteen trading weeks,
minus (ii) the number of trading weeks the Trading Window was open between the
date of this Agreement and the Secondary Purchase Commitment Deadline.

 

“Secondary Purchase Reduction Amount” means the percentage obtained by (i)
dividing the amount of the New Term Loan that has been prepaid by $500 million
(excluding, for the avoidance of doubt, any amortization payments of the New
Term Loan), multiplied by (ii) 100.

 

“Securities” means the Warrants and the New Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Standstill Period” means the period beginning on the date of this Agreement and
ending on the later of (i) the second (2nd) anniversary of the Closing Date and
(ii) three (3) months following the date on which the Apollo Purchaser Designee
is no longer serving on the Board or as an observer on the Board (and as of such
time the Apollo Purchaser no longer has rights to designate an Apollo Purchaser
Designee or otherwise has irrevocably waived in a writing delivered to the
Company its rights under this Agreement to nominate an Apollo Purchaser
Designee).

 

“Subsidiary,” when used with respect to any Person, means any corporation,
limited liability company, partnership, association, trust or other entity of
which (i) securities or other ownership interests representing 50% or more of
the ordinary voting power (or, in the case of a partnership, 50% or more of the
general partnership interests) or (ii) sufficient voting rights to elect at
least a majority of the board of directors or other governing body are, as of
such date, owned by such Person or one or more Subsidiaries of such Person or by
such Person and one or more Subsidiaries of such Person.

 

“Tax” means any federal, state, local or foreign tax, fee, levy, duty, tariff,
impost, and other similar charge imposed by any Governmental Authority,
including any tax or other similar charge on or with respect to income,
franchise, windfall or other profits, gross receipts, property, sales, use,
capital stock, payroll, employment, social security, workers’ compensation,
unemployment compensation or net worth, excise, withholding or backup
withholding, ad valorem, stamp, transfer or value added tax; digital services
tax; hotel occupancy tax; business privilege tax; license, registration and
documentation fee; and customs duty, tariff and similar charge; in each case,
together with any interest, penalty or addition to tax imposed by any
Governmental Authority in respect thereof.

 



5

 

 

“Tax Return” means any return, report, election, claims for refund, declaration
of estimated Taxes and information statement, including any schedule or
attachment thereto or any amendment thereof, with respect to Taxes filed or
required to be filed with any Governmental Authority, including consolidated,
combined and unitary tax returns.

 

“Trading Window” means the Company’s securities trading window permitting
trading of the Company’s securities by the Company, its directors and officers;
provided, that if the Company fails to approve in writing any request for
pre-clearance by a Purchaser pursuant to the Company’s Insider Trading Policy
within 1 business day following such request, the applicable Trading Window will
be deemed not to be open until the Company approves in writing such request.

 

“Transaction Documents” means this Agreement, the Warrants, the Registration
Rights Agreement, the New Credit Agreement, the Ownership Limit Waiver and all
other documents, certificates or agreements executed in connection with the
transactions contemplated by this Agreement, the Warrants, the Registration
Rights Agreement and the New Credit Agreement.

 

“Transactions” means the transactions expressly contemplated by this Agreement
and the other Transaction Documents, including, without limitation, the exercise
by any Purchaser Party of Warrants.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code or any successor provision thereof.

 

(b)               In addition to the terms defined in Section 1.01, the
following terms have the meanings assigned thereto in the Sections set forth
below:

 



6

 

 

Term Section     Allocated Purchase Price Section 2.01 Apollo Purchaser Preamble
Apollo Purchaser Observer Section 5.06(a) Athene Purchaser Preamble Agreement
Preamble Announcement Section 5.14 Balance Sheet Date Section 3.05(c) Bankruptcy
and Equity Exception Section 3.03 Capitalization Date Section 3.02 Closing Date
Section 2.03 Company Preamble Company Disclosure Letter Article III Company SEC
Documents Section 3.05(a) Company Securities Section 3.02(b) Company’s Proposed
Valuation Section 5.09(a) Competing Transaction Section 5.13 Competition Laws
Section 3.03(b) Contract Section 3.03(b) Designee Period Section 5.06(a)
Dilutive Event Section 5.05(a) Director Indemnitors Section 5.06(f) Effective
Date Preamble Excess Stock Section 3.02 Expenses Section 7.13 Final Warrant
Valuation Section 5.09(a) Fundamental Representations Section 6.03 Maryland
Business Combination Act Section 3.10 Maryland Control Share Acquisition Act
Section 3.10 New Credit Agreement Recitals New Shares Section 2.02 New Term Loan
Recitals Non-Recourse Party Section 7.05(b) Purchasers Preamble Purchasers’
Proposed Valuation Section 5.09(a) Secondary Purchase Commitment Amount Section
2.02 Series A Preferred Stock Section 3.02 Series B Preferred Stock Section 3.02
Series C Preferred Stock Section 3.02 Tranche Section 2.01 Tranche I Apollo
Warrant Recitals Tranche II Apollo Warrant Recitals Tranche I Athene Warrant
Recitals Tranche II Athene Warrant Recitals Undesignated Preferred Stock Section
3.02 Warrant Shares Recitals Warrants Recitals  

 



7

 

 

Article II

 

Purchase and Sale

 

Section 2.01               Issuance and Acquisition at the Closing. At the
Closing, the Purchasers shall receive from the Company in exchange for a portion
of the amounts advanced pursuant to Section 2.01 of the New Credit Agreement
(and for the avoidance of doubt, no additional consideration), with the amount
and allocation of such portion for each of the Apollo Tranche I Warrant, the
Apollo Tranche II Warrant, the Athene Tranche I Warrant and the Athene Tranche
II Warrant (each a “Tranche” and collectively, the “Tranches”) to be determined
following the date hereof pursuant to Section 5.09(a) (the “Allocated Purchase
Price”), and the Company shall issue and deliver to the Purchasers the Warrants
free and clear of any Liens.

 

Section 2.02              Secondary Purchase Commitment. On the terms and
conditions of this Agreement, the Purchasers or one or more of their respective
Affiliates shall purchase in open market or privately negotiated transactions
(and not from the Company), prior to the first anniversary of the date of this
Agreement (the “Secondary Purchase Commitment Deadline”), in one or a series of
transactions, a number of shares of Common Stock (the “New Shares”) equal to the
lesser of (a) such number of shares representing 4.9% of the outstanding Common
Stock as of the date hereof or (b) such number of shares of Common Stock as the
Purchasers acquire, in the aggregate, using $50 million (such lesser amount, the
“Secondary Purchase Commitment Amount”); provided, that, if the Company prepays
the New Term Loan prior to the Purchasers purchasing, in the aggregate, a number
of New Shares equal to the Secondary Purchase Commitment Amount, the amount set
forth in clause (b) shall be reduced by the Secondary Purchase Reduction Amount.

 

Section 2.03               Closing. On the terms and subject to the conditions
set forth in this Agreement, the issuance of the Warrants shall occur
simultaneously with and at the same location as the closing of the transactions
contemplated by the New Credit Agreement (the “Closing” and the date of Closing,
the “Closing Date”).

 

Section 2.04               Conditions to Obligations of the Purchasers. The
Purchasers’ obligations at the Closing are subject to fulfillment, on or prior
to the Closing Date, of all of the following conditions, any of which may be
waived in whole or in part by the Purchasers:

 

(a)               Representations and Warranties of the Company. (i) The
representations and warranties set forth in Section 3.01(a) and Section 3.03(a)
shall be true and correct in all respects as of the Closing Date as though made
on and as of the Closing Date (other than any such representation or warranty
that expressly relates to a specific date, which representation and warranty
shall be so true and correct on the date so specified) and (ii) all other
representations and warranties of the Company shall be true and correct in all
material respects as of the Closing Date as though made on and as of the Closing
Date (other than any such representation or warranty that expressly relates to a
specific date, which representation and warranty shall be so true and correct on
the date so specified).

 

(b)               Performance of Obligations of the Company. The Company shall
have performed or complied in all material respects with all obligations and
covenants required by this Agreement to be performed or complied with by such
Persons prior to or at the time of the Closing.

 



8

 

 

(c)               New Credit Agreement. The conditions to the Lenders’
obligations set forth in Section 4.01 and Section 4.02 of the New Credit
Agreement shall have been satisfied (or waived according to the terms thereof).

 

(d)               Ownership Limit Waiver and Registration Rights Agreement. The
Company shall have delivered to the Purchasers the Ownership Limit Waiver and
Registration Rights Agreement, duly executed by the Company.

 

Section 2.05              Conditions to Obligations of the Company. The
Company’s obligations at the Closing are subject to fulfillment, on or prior to
the Closing Date, of all of the following conditions, any of which may be waived
in whole or in part by the Company:

 

(a)               Representations and Warranties of the Purchaser. (i) The
Fundamental Representations of each Purchaser shall be true and correct in all
respects as of the Closing Date as though made on and as of the Closing Date
(other than any such representation or warranty that expressly relates to a
specific date, which representation and warranty shall be so true and correct on
the date so specified) and (ii) all other representations and warranties of each
Purchaser shall be true and correct in all material respects as of the Closing
Date as though made on and as of the Closing Date (other than any such
representation or warranty that expressly relates to a specific date, which
representation and warranty shall be so true and correct on the date so
specified).

 

(b)               Performance of Obligations of the Purchasers. The Purchasers
shall have performed or complied in all material respects with all obligations
and covenants required by this Agreement to be performed or complied with by
such Persons prior to or at the time of the Closing.

 

(c)               New Credit Agreement. The Lenders shall have funded the New
Term Loan pursuant to Section 2.01 of the New Credit Agreement concurrently with
the Closing.

 

Article III

 

Representations and Warranties of the Company

 

Except as set forth in the confidential disclosure letter delivered by the
Company to the Purchasers prior to the execution of this Agreement (the “Company
Disclosure Letter”), the Company represents and warrants to the Purchasers as of
the date hereof and as of the Closing Date as follows:

 



9

 

 

Section 3.01               Organization; Standing.

 

(a)               The Company is a corporation duly organized and validly
existing under the Laws of the State of Maryland, is in good standing with the
Department of Assessments and Taxation for the State of Maryland and has all
requisite corporate power and corporate authority necessary to carry on its
business as it is now being conducted. The Company is duly licensed or qualified
to do business and is in good standing (where such concept is recognized under
applicable Law) in each jurisdiction in which the nature of the business
conducted by it or the character or location of the properties and assets owned
or leased by it makes such licensing or qualification necessary, except where
the failure to be so licensed, qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. True and complete copies of the Company Charter Documents are
included in the Filed SEC Documents.

 

(b)               Each of the Company’s Subsidiaries is duly organized, validly
existing and in good standing (where such concept is recognized under applicable
Law) under the Laws of the jurisdiction of its organization, and is duly
licensed or qualified to transact business as a foreign corporation in each
jurisdiction in which the conduct of its business requires such licensing or
qualification, in each case except where the failure would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 3.02               Capitalization.

 

(a)               The authorized capital stock of the Company consists of
1,000,000,000 shares of capital stock of the Company, (i) 874,300,000 of which
are shares of Common Stock, (ii) 1,160,000 of which are 8.50% Series A
Cumulative Redeemable Preferred Stock, par value $0.01 (“Series A Preferred
Stock”), (iii) 8,050,000 of which are 7.50% Series B Cumulative Redeemable
Preferred Stock, par value $0.01 (“Series B Preferred Stock”), (iv) 12,650,000
of which are 6.50% Series C Fixed-to-Floating Rate Cumulative Redeemable
Preferred Stock, par value $0.01 (“Series C Preferred Stock”), (v) 3,840,000 of
which are undesignated preferred stock, par value $0.01 (“Undesignated Preferred
Stock”) and 100,000,000 of which are excess stock (“Excess Stock”). At the close
of business on May 31, 2020 (the “Capitalization Date”), (i) 453,242,244 shares
of Common Stock were issued and outstanding, (ii) no shares of Series A
Preferred Stock were issued and outstanding, (iii) 8,000,000 shares of Series B
Preferred Stock were issued and outstanding, (iv) 11,000,000 shares of Series C
Preferred Stock were issued and outstanding, (v) no shares of Undesignated
Preferred Stock were issued and outstanding, (vi) no shares of Excess Stock were
issued and outstanding, (vii) 5,042,472 shares of Common Stock were reserved for
issuance pursuant to the Equity Plan, (viii) 8,786,453 shares of Common Stock
were reserved for issuance pursuant to the Company’s Discount Waiver, Direct
Stock Purchase and Dividend Reinvestment Plan (ix) 3,149,758 shares of Common
Stock were underlying outstanding stock-based awards issued pursuant to the
Equity Plan, (x) 28,919,901 shares of Common Stock are reserved for issuance
underlying the Convertible Senior Notes, (xi) 42,773,675 shares of Common Stock
are reserved for issuance upon conversion of the Series B Preferred Stock and
81,612,866.50 shares of Common Stock are reserved for issuance upon conversion
of the Series C Preferred Stock and (xii) no other shares of capital stock of,
or other equity interests (or any securities convertible into or exchangeable
for or any rights exercisable for any such equity securities) in, the Company
were issued, reserved for issuance or outstanding.

 



10

 

 

(b)               Except as described in this Section 3.02, as of the
Capitalization Date, there were (i) no outstanding shares of capital stock of,
or other equity or voting interests in, the Company, (ii) no outstanding
securities of the Company convertible into or exchangeable for shares of capital
stock of, or other equity or voting interests in, the Company, (iii) no
outstanding options, warrants, rights or other commitments or agreements to
acquire from the Company, or that obligate the Company to issue, any capital
stock of, or other equity or voting interests (or voting debt) in, or any
securities convertible into or exchangeable for shares of capital stock of, or
other equity or voting interests in, the Company other than obligations under
the Equity Plan in the ordinary course of business, (iv) no obligations of the
Company to grant, extend or enter into any subscription, warrant, right,
convertible or exchangeable security or other similar agreement or commitment
relating to any capital stock of, or other equity or voting interests in, the
Company (the items in clauses (i), (ii), (iii) and (iv) being referred to
collectively as “Company Securities”) and (v) no other obligations by the
Company or any of its Subsidiaries to make any payments based on the price or
value of any Company Securities. There are no outstanding agreements of any kind
which obligate the Company or any of its Subsidiaries to repurchase, redeem or
otherwise acquire any Company Securities, or obligate the Company to grant,
extend or enter into any such agreements relating to any Company Securities,
including any agreements granting any preemptive rights, subscription rights,
anti-dilutive rights, rights of first refusal or similar rights with respect to
any Company Securities. Other than this Agreement, neither the Company nor any
Subsidiary of the Company is a party to any stockholders’ agreement, voting
trust agreement, registration rights agreement or other similar agreement or
understanding relating to any Company Securities or any other agreement relating
to the disposition, voting or dividends with respect to any Company Securities.

 

Section 3.03              Authority; Non-contravention.

 

(a)               The Company has all necessary corporate power and corporate
authority to execute and deliver this Agreement and the other Transaction
Documents and to perform its obligations hereunder and thereunder and to
consummate the Transactions. The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents, and the
consummation by it of the Transactions, have been duly authorized by the Board
and no other corporate action on the part of the Company is necessary to
authorize the execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents and the consummation by it of the
Transactions. This Agreement and the other Transaction Documents have been duly
executed and delivered by the Company and, assuming due authorization, execution
and delivery hereof and thereof by each applicable Purchaser, constitute a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except that such enforceability (i) may be
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other similar Laws of general application affecting or relating
to the enforcement of creditors’ rights generally and (ii) is subject to general
principles of equity, whether considered in a proceeding at law or in equity
(the “Bankruptcy and Equity Exception”).

 

(b)               Neither the execution and delivery of this Agreement or the
other Transaction Documents by the Company, nor the consummation by the Company
of the Transactions, nor performance or compliance by the Company with any of
the terms or provisions hereof or thereof, will (i) conflict with or violate any
provision of the Company Charter Documents, (ii) violate any Law or Judgment
applicable to the Company or any of its Subsidiaries or (iii) violate or
constitute a default (or constitute an event which, with notice or lapse of time
or both, would violate or constitute a default) under any of the terms or
provisions of any loan or credit agreement, indenture, debenture, note, bond,
mortgage, deed of trust, lease, sublease, license, contract or other agreement
(each, a “Contract”) to which the Company or any of its Subsidiaries is a party
or, with or without notice, lapse of time or both, accelerate or increase the
Company’s or, if applicable, any of its Subsidiaries’, obligations under any
such Contract, result in the loss of a material benefit of the Company or its
Subsidiaries under any such Contract, or give rise to a right of termination
under any such Contract, except, (x) in the case of clause (ii), any required
filings or approvals under the HSR Act or any foreign or other antitrust or
competition laws, requirements or regulations (together with the HSR Act, the
“Competition Laws”) prior to the issuance of Warrant Shares upon the exercise of
Warrants in accordance with their terms and (y) in the case of clauses (ii) and
(iii) as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; provided, however, that for the purposes of this
Section 3.03(b), the definition of Material Adverse Effect shall not include
clause (2) in the proviso of such definition.

 



11

 

 

Section 3.04       Governmental Approvals. Except for filings required under,
and compliance with applicable requirements of applicable Competition Laws upon
the exercise of Warrants in accordance with their terms and compliance with any
applicable state securities or blue sky laws, no consent or approval of, or
filing, license, permit or authorization, declaration or registration with, any
Governmental Authority is necessary for the execution and delivery of this
Agreement and the other Transaction Documents by the Company, the performance by
the Company of its obligations hereunder and thereunder and the consummation by
the Company of the Transactions, other than such other consents, approvals,
filings, licenses, permits or authorizations, declarations or registrations
that, if not obtained, made or given, would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; provided,
however, that for the purposes of this Section 3.04, the definition of Material
Adverse Effect shall not include clause (2) in the proviso of such definition.

 

Section 3.05        Company SEC Documents; Undisclosed Liabilities.

 

(a)         The Company has filed with the SEC, on a timely basis, all required
reports, schedules, forms, statements and other documents required to be filed
by the Company with the SEC pursuant to the Exchange Act since the Lookback Date
(collectively, the “Company SEC Documents”). As of their respective SEC filing
dates, the Company SEC Documents complied as to form in all material respects
with the requirements of the Securities Act, the Exchange Act or the
Sarbanes-Oxley Act of 2002 (and the regulations promulgated thereunder), as the
case may be, applicable to such Company SEC Documents, and none of the Company
SEC Documents as of such respective dates (or, if amended prior to the date
hereof, the date of the filing of such amendment, with respect to the
disclosures that are amended) contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. As of the date hereof, no event giving
rise to an obligation to file (or furnish) a report under Form 8-K with the SEC
has occurred as to which the time period for making such filing has not yet
expired and as to which the applicable Form 8-K has not been publicly filed or
furnished (unless such event has otherwise been disclosed to the Purchasers in
writing prior to the date hereof).

 



12

 

 

(b)               The consolidated financial statements of the Company
(including all related notes or schedules) included or incorporated by reference
in the Company SEC Documents complied as to form, as of their respective dates
of filing with the SEC, in all material respects with the published rules and
regulations of the SEC with respect thereto, have been prepared in all material
respects in accordance with GAAP (except, in the case of unaudited quarterly
statements, as permitted by Form 10-Q of the SEC or other rules and regulations
of the SEC), applied on a consistent basis during the periods involved (except
(i) as may be indicated in the notes thereto or (ii) as permitted by Regulation
S-X) and fairly presented in all material respects the consolidated financial
position of the Company and its consolidated Subsidiaries as of the dates
thereof and the consolidated results of their operations and cash flows for the
periods shown (subject, in the case of unaudited quarterly financial statements,
to normal year-end adjustments and the absence of footnote disclosures).

 

(c)               Neither the Company nor any of its Subsidiaries has any
liabilities of any nature (whether accrued, absolute, contingent or otherwise)
that would be required under GAAP, as in effect on the date hereof, to be
reflected on a consolidated balance sheet of the Company (including the notes
thereto), except liabilities (i) reflected or reserved against in the balance
sheet (or the notes thereto) of the Company and its Subsidiaries as of December
31, 2019 (the “Balance Sheet Date”) included in the Filed SEC Documents,
(ii) incurred after the Balance Sheet Date in the ordinary course of business,
(iii) as expressly contemplated by this Agreement or otherwise incurred in
connection with the Transactions, (iv) that have been discharged or paid prior
to the date of this Agreement or (v) as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Except as
disclosed in Filed SEC Documents, neither the Company nor any of its
Subsidiaries is a party to, or has any commitment to become a party to, any “off
balance sheet arrangement” within the meaning of Item 303 of Regulation S-K
promulgated under the Securities Act.

 

(d)               The Company has established and maintains, and at all times
since the Lookback Date has maintained, disclosure controls and procedures and a
system of internal controls over financial reporting (as such terms are defined
in paragraphs (e) and (f), respectively, of Rule 13a-15 under the Exchange Act)
in accordance with Rule 13a-15 under the Exchange Act in all material respects.
Neither the Company nor, to the Company’s Knowledge, the Company’s independent
registered public accounting firm, has identified or been made aware of
“significant deficiencies” or “material weaknesses” (as defined by the Public
Company Accounting Oversight Board) in the design or operation of the Company’s
internal controls over and procedures relating to financial reporting which
would reasonably be expected to adversely affect in any material respect the
Company’s ability to record, process, summarize and report financial data, in
each case which has not been subsequently remediated.

 

Section 3.06               Sale of Securities. Assuming the accuracy of the
representations and warranties set forth in Section 4.04, the sale of the
Securities pursuant to this Agreement is exempt from the registration and
prospectus delivery requirements of the Securities Act and the rules and
regulations thereunder. Without limiting the foregoing, neither the Company nor,
to the Knowledge of the Company, any other Person authorized by the Company to
act on its behalf, has engaged in a general solicitation or general advertising
(within the meaning of Regulation D of the Securities Act) of investors with
respect to offers or sales of Securities, and neither the Company nor, to the
Knowledge of the Company, any Person acting on its behalf has made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would cause the offering or issuance of Securities under this
Agreement to be integrated with prior offerings by the Company for purposes of
the Securities Act that would result in none of Regulation D or any other
applicable exemption from registration under the Securities Act to be available,
nor will the Company take any action or step that would cause the offering or
issuance of Securities under this Agreement to be integrated with other
offerings by the Company.

 



13

 

 

Section 3.07               Listing and Maintenance Requirements. The Common
Stock is registered pursuant to Section 12(b) of the Exchange Act and listed on
The New York Stock Exchange, and the Company has taken no action designed to, or
which, to the Knowledge of the Company, is reasonably likely to have the effect
of, terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from The New York Stock Exchange, nor has the Company
received as of the date of this Agreement any notification that the SEC or The
New York Stock Exchange is contemplating terminating such registration or
listing.

 

Section 3.08               Brokers and Other Advisors. Except for Houlihan Lokey
and Moelis & Company LLC, the fees and expenses of which will be paid by the
Company, no broker, investment banker, financial advisor or other Person is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission, or the reimbursement of expenses in connection therewith, in
connection with the Transactions based upon arrangements made by or on behalf of
the Company or its Subsidiaries.

 

Section 3.09              Status of Securities. . The shares of Common Stock
issuable upon exercise of the Warrants will be, when issued, duly authorized by
all necessary corporate action on the part of the Company, validly issued, fully
paid and nonassessable and issued in compliance with all applicable federal and
state securities laws and will not be subject to preemptive rights of any other
Person, and will be free and clear of all Liens, except restrictions imposed by
the Securities Act, Section 5.10 and any applicable securities Laws.

 

Section 3.10              Takeover Statutes. No “moratorium”, “fair price”,
“affiliate transaction”, “business combination” control share or other takeover
Laws or regulations, including Section 3-600 et seq. of the MGCL (the “Maryland
Business Combination Act”) or Section 3-700 et seq. of the MGCL (the “Maryland
Control Share Acquisition Act”) apply to this Agreement, the issuances of the
Warrants, purchases of New Shares, or any other transactions contemplated
hereby. The Company has provided the Purchasers with a true and correct copy of
resolutions passed unanimously by the Board exempting each Purchaser and their
respective Affiliates from the limitations and other effects of the Maryland
Business Combination Act and Maryland Control Share Acquisition Act.

 

Section 3.11               Representations and Warranties in the New Credit
Agreement. The representations and warranties of the Company as set forth in
Sections 3.06, 3.10, 3.17, 3.18, 3.19, 3.20, 3.22, 3.23 and 3.24 of the New
Credit Agreement are incorporated herein by reference.

 

Section 3.12              Shell Issuer. The Company is not, and has not been, a
shell issuer in the last 12 months as described in Rule 144(i)(1) of the
Securities Act.

 



14

 

 

Section 3.13               Tax Matters. Except as set forth on Schedule 3.13 of
the Company Disclosure Letter:

 

(a)               (i) The Company and each of its Subsidiaries has timely filed
or caused to be timely filed with the appropriate taxing authority all federal
Tax Returns, all income Tax Returns and all other material state, local and
foreign Tax Returns required to be filed by, or with respect to the income,
properties or operations of, the Company and/or each Subsidiary, and all such
Tax Returns are true, correct and complete in all material respects, (ii) other
than those that are diligently being contested in good faith by appropriate
proceedings and adequately disclosed and fully provided for on the financial
statements of the Company in accordance with GAAP, the Company and each
Subsidiary, as applicable, has paid all federal Taxes, all income Taxes and all
material state, local and other Taxes, assessments and governmental charges or
levies upon it or its property, income, profits and assets payable by it which
have become due, whether or not shown on a Tax Return and (iii) there is no
action, suit, proceeding, investigation, audit or claim now pending or, to the
Knowledge of the Company, threatened by any Governmental Authority regarding any
Taxes relating to the Company or any Subsidiary.

 

(b)               No deficiency for Taxes of the Company or any Subsidiary has
been claimed, proposed or assessed in writing or, to the Knowledge of the
Company, threatened, by any Governmental Authority, which deficiency has not yet
been settled, except for such deficiencies which are diligently being contested
in good faith by appropriate proceedings and adequately disclosed and fully
provided for on the financial statements of the Company in accordance with GAAP.

 

(c)               There are no Liens for material Taxes upon any property or
assets of the Company or any Subsidiary except Liens for Taxes not yet due and
payable or that are diligently being contested in good faith by appropriate
proceedings and adequately disclosed and fully provided for on the financial
statements of the Company in accordance with GAAP.

 

(d)               Commencing with its taxable year ended December 31, 2014, the
Company has qualified to be taxed as a REIT for U.S. federal income tax
purposes. The Company has been organized and has operated, and intends to
continue to operate, in a manner so as to qualify as a REIT for U.S. federal
income tax purposes for its taxable year ending on December 31, 2020, and
MFResidential Assets Holding Corporation is properly classified as a Qualified
REIT Subsidiary of the Company. The Company has not taken or omitted to take any
action that could reasonably be expected to result in a challenge by the IRS or
any other Governmental Authority to its status or qualification as a REIT for
U.S. federal income tax purposes, and no such challenge to its status or
qualification as a REIT for U.S. federal income tax purposes is pending, being
threatened in writing or, to the Knowledge of the Company, otherwise threatened
or asserted.

 

Section 3.14              No Other Representations and Warranties. Except for
the representations and warranties contained in this Article III hereof, none of
the Company nor any Affiliate, representative, advisor or agent of the Company
nor any other person acting on its behalf has made or is making any
representation or warranty of any kind or nature whatsoever, oral or written,
express or implied with respect to this Agreement or the transactions
contemplated hereby and the Company disclaims any reliance on any representation
or warranty of the Purchasers or any Affiliate, representative, advisor or agent
of the Purchasers except for the representations and warranties expressly set
forth in Article 4 hereof.

 



15

 

 



 

Article IV

 

Representations and Warranties of the Purchasers

 

Each Purchaser represents and warrants severely, and not jointly, to the
Company, as of the date hereof and as of the Closing Date as follows:

 

Section 4.01        Organization; Standing. Such Purchaser is the type of entity
set forth on the signature pages hereto, duly organized, validly existing and in
good standing under the Laws of its jurisdiction of incorporation or formation,
as applicable, and is a U.S. Person, and such Purchaser has all requisite power
and authority necessary to carry on its business as it is now being conducted
and is duly licensed or qualified to do business and is in good standing (where
such concept is recognized under applicable Law) in each jurisdiction in which
the nature of the business conducted by it or the character or location of the
properties and assets owned or leased by it makes such licensing or
qualification necessary, except where the failure to be so licensed, qualified
or in good standing would not, individually or in the aggregate, reasonably be
expected to have a Purchasers Material Adverse Effect.

 

Section 4.02        Authority; Noncontravention.

 

(a)               Such Purchaser has all necessary power and authority to
execute and deliver this Agreement and the other Transaction Documents, to
perform its obligations hereunder and thereunder and to consummate the
Transactions. The execution, delivery and performance by such Purchaser of this
Agreement and the other Transaction Documents and the consummation by such
Purchaser of the Transactions have been duly authorized and approved by all
necessary action on the part of such Purchaser, and no further action, approval
or authorization by any of its stockholders, partners, members or other equity
owners, as the case may be, is necessary to authorize the execution, delivery
and performance by such Purchaser of this Agreement and the other Transaction
Documents and the consummation by such Purchaser of the Transactions. This
Agreement has been duly executed and delivered by such Purchaser and, assuming
due authorization, execution and delivery hereof by the Company, constitutes a
legal, valid and binding obligation of such Purchaser, enforceable against it in
accordance with its terms, subject to the Bankruptcy and Equity Exception.

 

(b)               Neither the execution and delivery of this Agreement or the
other Transaction Documents by such Purchaser, nor the consummation of the
Transactions by such Purchaser, nor performance or compliance by such Purchaser
with any of the terms or provisions hereof or thereof, will (i) conflict with or
violate any provision of the certificate or articles of incorporation, bylaws or
other comparable charter or organizational documents of such Purchaser or
(ii) violate any Law or Judgment applicable to such Purchaser or any of its
Subsidiaries or violate or constitute a default (or constitute an event which,
with notice or lapse of time or both, would violate or constitute a default)
under any of the terms, conditions or provisions of any Contract to which such
Purchaser or any of its Subsidiaries is a party or accelerate such Purchaser’s
or any of its Subsidiaries’, if applicable, obligations under any such Contract,
except, in the case of clause (ii), (x) any required filings or approvals under
(A) applicable Competition Laws or (B) applicable Laws in connection with the
regulatory status of, or any permits or licenses held by, the Company or any of
its Subsidiaries, in each case, prior to the issuance of shares of Common Stock
upon the exercise of Warrants and (y) as would not, individually or in the
aggregate, reasonably be expected to have a Purchasers Material Adverse Effect.

 



16

 

 

Section 4.03        Governmental Approvals. Except for filings required under,
and compliance with other applicable requirements of, applicable Competition
Laws prior to the issuance of shares of Common Stock upon the exercise of
Warrants, no consent or approval of, or filing, license, permit or
authorization, declaration or registration with, any Governmental Authority is
necessary for the execution and delivery of this Agreement and the other
Transaction Documents by such Purchaser, the performance by such Purchaser of
its obligations hereunder and thereunder and the consummation by such Purchaser
of the Transactions, other than such other consents, approvals, filings,
licenses, permits, authorizations, declarations or registrations that, if not
obtained, made or given, would not, individually or in the aggregate, reasonably
be expected to have a Purchasers Material Adverse Effect.

 

Section 4.04        Purchase for Investment. Such Purchaser acknowledges that
the Securities and the Common Stock issuable upon the exercise of the Warrants
have not been registered under the Securities Act or under any state or other
applicable securities laws. Such Purchaser (a) acknowledges that it is acquiring
the Securities and the Common Stock issuable upon the exercise of the Warrants
pursuant to an exemption from registration under the Securities Act solely for
investment with no intention to distribute any of the foregoing to any Person,
(b) will not sell, transfer, or otherwise dispose of any of the Securities or
the Common Stock issuable upon the exercise of the Warrants except in compliance
with the terms and conditions set forth in the Company Charter Documents and the
registration requirements or exemption provisions of the Securities Act and any
other applicable securities Laws, in each case, after giving effect to the
Ownership Limit Waiver, (c) is a sophisticated institutional investor with
extensive knowledge and experience in financial and business matters and in
investments of this type that it is capable of evaluating the merits and risks
of its investment in the Securities and the Common Stock issuable upon the
exercise of the Warrants and of making an informed investment decision, (d) is
an “accredited investor” (as that term is defined by Rule 501 of the Securities
Act), and (e) (1) has been furnished with or has had full access to all the
information that it considers necessary or appropriate to make an informed
investment decision with respect to the Securities and the Common Stock issuable
upon the exercise of the Warrants, (2) has had an opportunity to discuss with
the Company and its Representatives the intended business and financial affairs
of the Company and to obtain information necessary to verify any information
furnished to it or to which it had access and (3) can bear the economic risk of
(i) an investment in the Securities and the Common Stock issuable upon the
exercise of the Warrants indefinitely and (ii) a total loss in respect of such
investment. Such Purchaser has knowledge and experience in business and
financial matters so as to enable it to understand and evaluate the risks of,
and form an investment decision with respect to its investment in, the
Securities and the Common Stock issuable upon the exercise of the Warrants, and
to protect its own interest in connection with such investment.

 

Section 4.05         Available Funds. Each Purchaser will have or will cause an
Affiliate of such Purchaser to have available cash sufficient to pay the
purchase price for each purchase of New Shares to be purchased by such Purchaser
or such Affiliate prior to the time of each applicable purchase.

 



17

 

 

Section 4.06        Brokers and Other Advisors. No broker, investment banker,
financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission, or the reimbursement of
expenses in connection therewith, in connection with the Transactions, based
upon arrangements made by or behalf of the Purchasers or their respective
Affiliates, except for Persons, if any, whose fees and expenses will be paid by
the Purchasers.

 

Section 4.07        Non-Reliance on Company Estimates, Projections, Forecasts,
Forward-Looking Statements and Business Plans. In connection with the due
diligence investigation of the Company by such Purchaser and its
Representatives, such Purchaser and its Representatives have received and may
continue to receive from the Company and its Representatives certain estimates,
projections, forecasts and other forward-looking information, as well as certain
business plan information containing such information, regarding the Company and
its Subsidiaries and their respective businesses and operations. Such Purchaser
hereby acknowledges that there are uncertainties inherent in attempting to make
such estimates, projections, forecasts and other forward-looking statements, as
well as in such business plans, with which such Purchaser is familiar, that the
such Purchaser is making its own evaluation of the adequacy and accuracy of all
estimates, projections, forecasts and other forward-looking information, as well
as such business plans, so furnished to such Purchaser (including the
reasonableness of the assumptions underlying such estimates, projections,
forecasts, forward-looking information or business plans), and that except for
Fraud in connection with the representations and warranties expressly set forth
in Article III, such Purchaser will have no claim against the Company or any of
its Subsidiaries, or any of their respective Representatives, with respect
thereto.

 

Section 4.08        No Other Representations and Warranties. Except for the
representations and warranties contained in this Article IV hereof, neither
Purchaser nor any Affiliate, representative, advisor or agent of either
Purchaser nor any other person acting on their behalf has made or is making any
representation or warranty of any kind or nature whatsoever, oral or written,
express or implied with respect to this Agreement or the transactions
contemplated hereby and the Purchasers disclaim any reliance on any
representation or warranty of the Company or any Affiliate, representative,
advisor or agent of the Company except for the representations and warranties
expressly set forth in Article 3 hereof.

 



18

 

 

Article V

 

Additional Agreements

 

Section 5.01        Regulatory Filings. The Company and the Purchasers
acknowledge that one or more filings, notifications, expirations of waiting
periods, waivers and/or approvals under applicable Laws, including Competition
Laws may be necessary in connection with, and prior to, the issuance of shares
of Common Stock upon exercise of the Warrants in accordance with their terms.
From and after the Closing, the Purchasers will promptly notify the Company if
any such filing, notification, expiration of a waiting period, waiver and/or
approval is required in connection with any such exercise and, notwithstanding
anything to the contrary in this Agreement or the Warrants, the Purchasers
expressly acknowledge and agree that any such exercise shall be expressly
subject to any such applicable filing, notification, expiration of a waiting
period, waiver and/or approval. To the extent requested by the Purchasers from
time to time following the Closing, the Company will use reasonable best efforts
to (i) promptly provide the Purchasers with any information that is reasonably
necessary to determine whether any filings, approvals, waivers or notifications
under any Laws (including Laws in connection with the regulatory status of, or
any permits or licenses held by, the Company or any of its Subsidiaries),
including Competition Laws, are required; (ii) to cooperate in promptly making
or causing to be made all necessary applications, submissions and filings under
any such applicable Laws (including applicable Laws in connection with the
regulatory status of, or any permits or licenses held by, the Company or any of
its Subsidiaries), including Competition Laws, in connection with the issuance
of shares of Common Stock upon exercise of the Warrants whether in advance of
such exercise or contemporaneous with such exercise; (iii) promptly provide all
information requested by any Governmental Authority in connection with the any
filing or notification under any Competition Law; and (iv) promptly take all
actions necessary to obtain any expiration of applicable waiting period, waiver
and/or approval under any Laws, including Competition Laws. For the avoidance of
doubt, from and after the Closing, the Purchasers may request the cooperation of
the Company under this Section 5.01 at any time, and from time to time and on
multiple occasions, prior to the exercise in full, or part, of the Warrants held
by the Purchasers. The Purchasers shall be responsible for the payment of all
filing fees associated with any applications or filings under such Laws.

 

Section 5.02        Corporate Actions. Prior to the exercise of the Warrants,
the Company shall take all lawful action within its control to cause the
authorized capital stock of the Company to include a sufficient number of
authorized but unissued shares of Common Stock to satisfy the exercise
requirements of the Warrants then outstanding.

 

Section 5.03        New York Stock Exchange Listing of Shares. The Company shall
promptly apply to cause the aggregate number of Warrant Shares to be approved
for listing on The New York Stock Exchange, subject to official notice of
issuance. From time to time following the Closing Date, the Company shall cause
the number of Warrant Shares then issuable upon exercise of the then outstanding
Warrants to be approved for listing on The New York Stock Exchange, subject to
official notice of issuance, or such other primary exchange as to which the
Common Stock is then admitted for trading.

 

Section 5.04        Legend.

 

(a)               All certificates or other instruments representing the
Warrants or Warrant Shares will bear a legend substantially to the following
effect:

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION STATEMENT
RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.

 



19

 

 

(b)               Upon request of the applicable Purchaser Party and, if
requested by the Company, receipt by the Company of an opinion of counsel
reasonably satisfactory to the Company to the effect that such legend is no
longer required under the Securities Act and applicable state securities laws,
the Company shall promptly cause the legend to be removed from any certificate
or other instrument for Warrant or Common Stock to be transferred in accordance
with the terms of this Agreement.

 

Section 5.05        Standstill. The Purchasers agree that during the Standstill
Period, without the prior written approval of the Board, the Purchasers will
not, directly or indirectly, and will cause their respective Affiliates (which
for the avoidance of doubt, will not include the Company or any of its
Subsidiaries) and Subsidiaries (the Purchasers, their respective Affiliates and
Subsidiaries, collectively, the “Standstill Parties”) not to:

 

(a)               acquire, offer or seek to acquire, agree to acquire or make a
proposal to acquire, by purchase or otherwise, any equity securities or direct
or indirect rights to acquire any equity securities of the Company or any of its
Subsidiaries, or any securities convertible into or exchangeable for any such
equity securities (but in any case excluding (A) issuances by the Company of
Warrant Shares pursuant to any exercise of the Warrants in accordance with the
terms of the Warrant Agreement, (B) issuances of the Warrants by the Company to
the Purchasers pursuant to this Agreement, (C) purchases by the Purchasers or
their respective Affiliates of the New Shares and (D) any subsequent purchases
of Common Stock by the Purchasers or their respective Affiliates to adjust for
any dilution in the Purchasers’ (or their respective Affiliates’) ownership of
the New Shares as a result of the Company issuing shares of Common Stock,
dividends in kind thereon or other securities convertible into shares of Common
Stock other than ordinary course grants of securities consistent with past
practice and pursuant to the Equity Plan (the “Dilutive Event”) in an amount
that maintains the Purchasers’ ownership in the Company pursuant to its
purchases of New Shares immediately prior to such Dilutive Event;

 

(b)               make any public announcement with respect to, or offer, seek,
propose or publicly indicate an interest in (in each case with or without
conditions), any merger, consolidation, business combination, tender or exchange
offer for the Company’s equity securities or purchase of any material assets of
the Company or its Subsidiaries, or enter into any discussions, negotiations,
arrangements, understandings or agreements (whether written or oral) with any
other Person regarding any of the foregoing; provided that this clause shall not
prohibit a Standstill Party from making confidential proposals to the Board
regarding mergers, consolidations or other business combinations with the
Company or a purchase of any of the Company’s material assets so long as such
proposals would not reasonably be expected to require any public disclosure by
the Purchasers or the Company or their respective Affiliates;

 

(c)               make any public announcement with respect to, or offer, seek,
propose or publicly indicate an interest in (in each case with or without
conditions), any recapitalization, reorganization, restructuring, liquidation,
dissolution of the Company or its Subsidiaries, or any other extraordinary
transaction involving the Company or any Subsidiary of the Company or any of
their respective equity securities, or enter into any discussions, negotiations,
arrangements, understandings or agreements (whether written or oral) with any
other Person regarding any of the foregoing; provided that this clause shall not
prohibit a Standstill Party from making confidential proposals to the Board
regarding such matters so long as such proposals would not reasonably be
expected to require any public disclosure by the Purchasers or the Company or
their respective Affiliates;

 



20

 

 

(d)               otherwise act, alone or in concert with others, to control or
seek to control, advise or knowingly influence, in any manner, management or the
board of directors, or the policies of the Company or any of its Subsidiaries
(other than any Apollo Purchaser Director acting in her or her capacity as a
member of the Board or voting at a meeting of the Company’s stockholders);

 

(e)               make or in any way encourage or participate in any
“solicitation” of “proxies” (whether or not relating to the election or removal
of directors), as such terms are used in the rules of the SEC, to vote, or
knowingly seek to advise or influence any Person with respect to voting of, any
voting equity securities of the Company or any of its Subsidiaries, or call or
seek to call a meeting of the Company’s stockholders or initiate any stockholder
proposal for action by the Company’s stockholders, or (other than with respect
to any Apollo Purchaser Director, to the extent in accordance with the terms and
conditions of this Agreement) seek election to or to place a representative on
the Board or seek the removal of any director from the Board;

 

(f)                take any action that would or would reasonably be expected to
require the Purchasers, their respective Affiliates or the Company to make a
public announcement regarding the possibility of a transaction or any of the
events described in this Section 5.05;

 

(g)               enter into any discussions, negotiations, communications,
arrangements or understandings with any third party (including security holders
of the Company, but excluding, for the avoidance of doubt, any Affiliates of the
Purchasers who are also security holders of the Company) with respect to any of
the foregoing, including, without limitation, forming, joining or in any way
participating in a “group” (as defined in Section 13(d)(3) of the Exchange Act)
with any third party (excluding, for the avoidance of doubt, the Purchaser
Parties) with respect to the Company or any of its Subsidiaries or any
securities of the Company or of any of its Subsidiaries or otherwise in
connection with any of the foregoing;

 

(h)               make any public proposal or public statement of inquiry or
publicly disclose any intention, plan or arrangement consistent with any of the
foregoing;

 

(i)                 knowingly advise, assist, encourage or direct any Person to
do, or to knowingly advise, assist, encourage or direct any other Person to do,
any of the foregoing;

 

(j)                 request the Company or any of its Representatives, directly
or indirectly, to amend or waive any provision of this Section 5.05; or

 

(k)               contest the validity of this Section 5.05 or make, initiate,
take or participate in any demand, Action (legal or otherwise) or proposal to
amend, waive or terminate any provision of this Section 5.05; provided, however,
that nothing in this Section 5.05 will limit (1) the Purchasers’ (or their
respective Affiliates’) rights pursuant to the Transaction Documents, in
accordance with their terms; (2) any actions taken by the Apollo Purchaser
Director, or the ability of the Apollo Purchaser Director to vote or otherwise
exercise his or her legal duties, in each case in his or her capacity as a
member of the Board; or (3) any private communications, proposals or offers for
a transaction made to the Chief Executive Officer of the Company or the Chairman
of the Board (so long as the manner or content of any such communication would
not reasonably be expected to require any public disclosure by the Company).

 



21

 

 

Section 5.06        Director and Observer Rights.

 

(a)               At any time following the Closing and until the occurrence of
the Fall-Away of Apollo Purchaser Board Rights (the “Designee Period”), Apollo
Purchaser may elect, by notifying the Company, to have the Purchaser Designee be
a non-voting observer of the Board (the “Apollo Purchaser Observer”) or to be
appointed as a member of the Board; provided that for the avoidance of doubt,
the Apollo Purchaser may not have an Apollo Purchaser Observer and have the
Purchaser Designee serve on the Board concurrently. Unless the Apollo Purchaser
otherwise notifies the Company prior to the Closing, the Purchaser Designee
shall be appointed as a Purchaser Observer as of the Closing Date.

 

(b)               If at any time during the Designee Period, the Apollo
Purchaser elects to have the Purchaser Designee be a Purchaser Observer, the
Apollo Purchaser Observer shall be permitted to attend, as an observer, meetings
of the Board, participate in Board discussions and material information
delivered to the Board shall be delivered to the Apollo Purchaser Observer at
substantially the same time as delivered to other non-executive directors;
provided, however, that the Company shall have the right to withhold any
information and to exclude the Apollo Purchaser Observer from all or any portion
of any meeting if access to such information or attendance at such meeting or
portion of a meeting could reasonably be expected to (i) adversely affect the
attorney-client privilege or work product protection, (ii) violate any Law, or
(iii) violate the terms of any confidentiality agreement or other contract with
a third party. The Apollo Purchaser Observer shall not have any voting rights
with respect to any matters considered or determined by the Board or any
committee thereof, or be entitled to receive any compensation or reimbursement
of expenses in his or her capacity as Apollo Purchaser Observer. Any action
taken by the Board at any meeting will not be invalidated by the absence of the
Apollo Purchaser Observer at such meeting.

 

(c)               If at any time during the Designee Period, the Apollo
Purchaser elects to have the Purchaser Designee appointed as a member of the
Board, the Board shall take all action necessary to cause one (1) Apollo
Purchaser Designee to be appointed as a member of the Board, effective as of the
date of resignation of the Apollo Purchaser Observer. Following the appointment
of such Apollo Purchaser Director and until either (i) a subsequent notification
by the Apollo Purchaser that the Purchaser Designee should be appointed as a
Purchaser Observer or (ii) the occurrence of the Fall-Away of Apollo Purchaser
Board Rights, the Company will nominate an Apollo Purchaser Designee to be
elected (or reelected) at each annual meeting of the Company’s stockholders at
which the class of directors of which the Apollo Purchaser Designee is a part is
subject to election (or re-election), recommend that holders of its Common Stock
vote to elect such Apollo Purchaser Designee and use its reasonable efforts to
cause the election to the Board of a slate of directors that includes such
Apollo Purchaser Designee. If the Apollo Purchaser Designee is not elected to
serve as the Apollo Purchaser Director, the Board will take all lawful actions
to appoint a Apollo Purchaser Designee as the Apollo Purchaser Director,
including increasing the size of the Board and appointing such Apollo Purchaser
Designee to fill the vacancy created by such increase. For clarity, the Apollo
Purchaser’s right to have an Apollo Purchaser Designee serve as a director on
the Board as set out in this Section 5.06(c) is in lieu and not in duplication
of the Apollo Purchaser’s right to have an Apollo Purchaser Observer appointed
as an observer of the Board pursuant to Section 5.06(b).

 



22

 

 

(d)               The Apollo Purchaser Director or the Apollo Purchaser
Observer, as the case may be, shall deliver to the Company an irrevocable letter
of resignation resigning automatically and without further action (other than
acceptance of the resignation by the Board) upon the Fall-Away of Apollo
Purchaser Board Rights, and the Apollo Purchaser shall no longer have any rights
under this Section 5.06, including, for the avoidance of doubt, any designation
and/or nomination rights under Section 5.06.

 

(e)               The Apollo Purchaser Director or the Apollo Purchaser
Observer, as the case may be, shall deliver to the Company an irrevocable letter
of resignation resigning automatically and without further action upon delivery
of a request for resignation by the Apollo Purchaser. Following the Closing and
until the occurrence of the Fall-Away of Apollo Purchaser Board Rights, (i) in
the event of the death, disability, resignation (including pursuant to the
letter of resignation referred to in the immediately preceding sentence) or
removal of the Apollo Purchaser Director as a member of the Board or the Apollo
Purchaser Observer as a non-voting observer of the Board, the Apollo Purchaser
may designate an Apollo Purchaser Designee to replace such Apollo Purchaser
Director or Apollo Purchaser Observer (as applicable) and, subject to Section
5.06(f) and any applicable provisions of the MGCL, the Company shall take such
action as is necessary to cause such Apollo Purchaser Designee to be appointed
to the Board or as the Apollo Purchaser Observer, as applicable.

 

(f)                The Company shall indemnify the Apollo Purchaser Director and
provide the Apollo Purchaser Director with director and officer insurance to the
same extent as it indemnifies and provides such insurance to other members of
the Board, pursuant to the Company Charter Documents, the MGCL or otherwise. The
Company hereby acknowledges that the Apollo Purchaser Director may have rights
to indemnification and advancement of expenses provided by the Apollo Purchaser
or its Affiliates (directly or through insurance obtained by any such entity)
(collectively, the “Director Indemnitors”). The Company hereby agrees and
acknowledges that (i) it is the indemnitor of first resort with respect to the
Apollo Purchaser Director, (ii) it shall be required to advance the full amount
of expenses incurred by the Apollo Purchaser Director, as required by law, the
terms of the Company Charter Documents, an agreement, vote of stockholders or
disinterested directors, or otherwise, without regard to any rights the Apollo
Purchaser Director may have against the Director Indemnitors and (iii) to the
extent permitted by law, it irrevocably waives, relinquishes and releases the
Director Indemnitors from any and all claims against the Director Indemnitors
for contribution, subrogation or any other recovery of any kind in respect
thereof. The Company further agrees that no advancement or payment by the
Director Indemnitors on behalf of the Company with respect to any claim for
which the Apollo Purchaser Director have sought indemnification from the Company
shall affect the foregoing and the Director Indemnitors shall have a right of
contribution and/or be subrogated to the extent of such advancement or payment
to all of the rights of recovery of the Purchaser Director against the Company.
These rights shall be a contract right.

 



23

 



 

(g)               The Company’s obligations with respect to the Apollo Purchaser
Director and the Apollo Purchaser Observer pursuant to this Section 5.06 shall
in each case be subject to (i) such Apollo Purchaser Designee’s and such Apollo
Purchaser Director’s or Apollo Purchaser Observer’s (as applicable) satisfaction
of all requirements regarding service as a director of the Company under
applicable Law and stock exchange rules regarding service as a director of the
Company, and all other criteria and qualifications for service as a director
applicable, as reflected as of the date hereof pursuant to the Company’s
internal written policies related thereto (a copy of which has been provided to
the Apollo Purchaser), to all non-executive directors of the Company, (ii) such
Apollo Purchaser Observer executing a customary confidentiality agreement, and
(iii) such Apollo Purchaser Director or Apollo Purchaser Observer not being or
becoming a director or officer of a Competitor while such individual remains in
his or her role as an Apollo Purchaser Director or an Apollo Purchaser Observer.
The Apollo Purchaser will cause the Apollo Purchaser Designee (A) to make
himself or herself reasonably available for interviews, (B) to consent to such
reference and background checks or other investigations as the Board may
reasonably request in order to determine the Apollo Purchaser Designee’s
eligibility and qualification to serve as contemplated hereunder, and (C) to
provide to the Company a completed copy of the directors and officers
questionnaire submitted by the Company to its other directors in the ordinary
course of business. No Apollo Purchaser Designee shall be eligible to serve as a
director or board observer if he or she (x) has been involved in any of the
events enumerated under Item 2(d) or (e) of Schedule 13D under the Exchange Act
or Item 401(f), other than Item 401(f)(1), of Regulation S-K under the
Securities Act or (y) is subject to any Judgment prohibiting service as a
director of any public company. In the event that the Apollo Purchaser Director
or the Apollo Purchaser Observer becomes aware that he or she no longer
satisfies all the requirements set forth in (1) the immediately preceding
sentence and (2) the first sentence of this Section 5.06(g), the Apollo
Purchaser Director or the Apollo Purchaser Observer (as applicable) shall
deliver to the Company an irrevocable letter of resignation resigning
automatically and without further action (other than acceptance of the
resignation by the Board), and the Apollo Purchaser shall be entitled to
designate a new Apollo Purchaser Director or Apollo Purchaser Observer (as
applicable), subject to the terms of this Section 5.06. As a condition to an
Apollo Purchaser Designee’s (x) election to the Board or nomination for election
as a director of the Company or (y) rights as a non-voting observer, as
applicable, pursuant to this Section 5.06, such Apollo Purchaser Designee must
provide to the Company:

 

(i)                 all information reasonably requested by the Company that is
required to be or is customarily disclosed for directors, candidates for
directors and their respective Affiliates and Representatives in a proxy
statement or other filings in accordance with applicable Law, any stock exchange
rules or listing standards or the Company Charter Documents or corporate
governance guidelines;

 

(ii)              all information reasonably requested by the Company in
connection with assessing eligibility, independence and other criteria
applicable to directors or satisfying compliance and legal or regulatory
obligations; and

 



24

 



 

(iii)            an undertaking in writing by the Apollo Purchaser Designee:

 

a.                   to be subject to, bound by and duly comply with the code of
conduct and other policies of the Company, in each case, solely to the extent
applicable to all other non-executive directors of the Company; and

 

b.                  at the request of the Board, to recuse himself or herself
from any determinations, deliberations or discussion of the Board or any
committee thereof to the extent regarding the Company’s relationship with the
Apollo Purchaser or any of its Affiliates, or matters arising under the
Transaction Documents or the Transactions;

 

(iv)             The Apollo Purchaser Director or the Apollo Purchaser Observer,
as applicable, shall not participate in, and, at the Board’s request, shall
recuse himself or herself from, and the Apollo Purchaser shall cause the Apollo
Purchaser Director or the Apollo Purchaser Observer, as applicable, to not
participate in, and to recuse himself or herself from, any Board deliberations
and actions relating to the Company’s relationship with the Apollo Purchaser or
matters arising under the Transaction Documents or the Transactions.

 

(h)               The Apollo Purchaser Director and the Apollo Purchaser
Observer, as applicable, shall be permitted to share information received in his
or her capacity as such (A) as required by applicable Law and (B) with (i) the
Purchaser Parties, (ii) one or more of their respective Affiliates or one or
more cedants that have entered into a reinsurance relationship with any
Purchaser Party or any Affiliate thereof in connection with reporting or other
communications contemplated under the applicable reinsurance treaty, the related
investment management agreement or other related agreements, (iii) any fund,
insurance company or other entity managed or advised by the investment advisor
(or one or more Affiliates thereof) to any Purchaser Party, (iv) any beneficiary
under a trust agreement in which the investment advisor (or an Affiliate
thereof) to any Purchaser Party is also the investment advisor or asset manager
of the grantor under such trust agreement and/or (v) any of their respective
officers, directors, employees, lawyers, accountants, consultants and other
advisors and representatives; provided that any such Persons listed in (i)
through (v) above shall not be a Competitor and shall agree to keep any such
information confidential and to use such information (x) solely for the purposes
of monitoring, administering or managing the Purchasers’ investment in the
Company made pursuant to this Agreement or (y) as required by applicable Law;
provided further that the Purchaser Parties will be responsible for any
unauthorized disclosure or misuse of any information by any of the persons
listed in (ii) through (v) above. In the case of any disclosure required by
applicable Law, the disclosing party shall (x) prior to any such disclosure (i)
give the Company the earliest possible written notice that such disclosure is or
may be required and (ii) cooperate with the Company in protecting the
confidential or proprietary nature of the information which must be so disclosed
through a protective order or other appropriate remedy and (y) after complying
with clause (x), only disclose that portion of the information that is legally
required to be disclosed. Notwithstanding the foregoing, the Purchaser Parties,
their Affiliates and any such Persons listed in (i) through (v) of Section
5.06(h) may provide such information without providing prior notice to or
seeking the consent of the Company, without liability hereunder, for the
purposes of fulfilling their ordinary course regulatory obligations, including
to any banking or insurance regulatory agency, that are not, to the knowledge of
the Purchaser Parties, targeted at the Company or the Transactions.

 



25

 

 

(i)                 Notwithstanding anything to the contrary provided in Section
5.06(h), the Purchaser Parties, their Affiliates and any such Persons listed in
(i) through (v) of Section 5.06(h) may share without liability hereunder any
information that the Apollo Purchaser Director or the Apollo Purchaser Observer,
as applicable, receives in his or her capacity as such that (i) was or becomes
available to the public other than as a result of a disclosure by the Apollo
Purchaser Director, the Apollo Purchaser Observer, the Purchaser Parties, their
Affiliates or any such Persons listed in (i) through (v) of Section 5.06(h) in
violation of Section 5.06(h), (ii) was or becomes available to the Purchaser
Parties, their Affiliates or any such Persons listed in (i) through (v) of
Section 5.06(h) on a nonconfidential basis from a source other than the Company,
its Affiliates or any such Persons listed in (i) through (v) of Section 5.06(h);
provided that such source was not, to the Purchasers’ knowledge after due
inquiry, subject to any legally binding obligation (whether by agreement or
otherwise) to keep such information confidential, (iii) at the time of
disclosure is already in the possession of the Purchaser Parties, their
Affiliates or any such Persons listed in (i) through (v) of Section 5.06(h),
provided that such information is not, to such persons’ knowledge after due
inquiry, subject to any legally binding obligation (whether by agreement or
otherwise) to keep such information confidential, or (iv) is independently
developed by the Purchaser Parties, their Affiliates or any such Persons listed
in (i) through (v) of Section 5.06(h) without reference to, incorporation of,
reliance on or other use of any information that the Apollo Purchaser Director
or the Apollo Purchaser Observer receives in his or her capacity as such.

 

Section 5.07        Conduct of Business Prior to Closing. Beginning on the date
hereof and until the Closing Date, unless the Purchaser otherwise agrees in
writing, the Company shall use commercially reasonable efforts to (and shall use
commercially reasonable efforts to ensure that each of its Subsidiaries will)
conduct its business, operations, activities and facilities in the ordinary
course consistent with past practice and shall use commercially reasonable
efforts to take all actions necessary to (i) preserve and keep in full force and
effect its material business relationships, and (ii) comply with the Company
Charter Documents.

 

Section 5.08        Withholding. The Company and its paying agent shall be
entitled to deduct and withhold taxes on all payments and distributions (or
deemed distributions) with respect to the Warrants (or upon the exercise
thereof) and the Common Stock, in each case, to the extent required by
applicable Law. To the extent that any amounts are so deducted or withheld, such
deducted or withheld amounts shall be treated for all purposes of this Agreement
as having been paid to the Person in respect of which such deduction or
withholding was made. In the event the Company previously remitted any amounts
to a Governmental Authority on account of taxes required to be deducted or
withheld in respect of any payment or distribution (or deemed distribution) with
respect to a Warrant (or upon the exercise thereof) or the Common Stock, the
Company shall be entitled (i) to offset any such amounts against any amounts
otherwise payable in respect of such Warrant or Common Stock, any Warrant Shares
otherwise required to be issued upon the exercise of such Warrant or any amounts
otherwise payable in respect of Warrant Shares received upon the exercise of
such Warrant, or (ii) to require the Person in respect of whom such deduction or
withholding was made to reimburse the Company for such amounts. Prior to
deducting or withholding any amount, the Company shall, pursuant to a written
request to the applicable Purchaser, give such Purchaser a reasonable
opportunity to provide any form or certificate to reduce or eliminate any
withholding or deduction described in this Section 5.08. The Company shall
assist, at such Purchaser’s reasonable request and expense, the Purchaser in
securing on its behalf any available refunds and reductions of, and exemptions
from, withholding taxes and making any filings, applications or elections to
obtain any refund, reduction or exemption from such withholding taxes.
Notwithstanding anything to the contrary in this Section 5.08, the Company shall
not withhold or deduct any amount on any payment or distribution (or deemed
distribution) if it receives (or has previously received) a duly executed,
valid, accurate and properly completed IRS Form W-9 from the applicable
Purchaser or any other holder of Warrants, Common Stock (including New Shares)
or Warrant Shares.

 



26

 

 

Section 5.09        Tax Matters.

 

(a)               Within 20 days of the Closing Date, the Company shall
determine and deliver to the Purchasers the Company’s proposed valuation of each
Tranche (the “Proposed Warrant Valuation”), along with the supporting
calculations. If the Purchasers do not agree with the Proposed Warrant
Valuation, then within 10 days of receipt of the Proposed Warrant Valuation, the
Purchasers shall provide comments on the Proposed Warrant Valuation. The Company
will consider any such comments in good faith (it being understood that the
parties will use commercially reasonable efforts to agree on the appropriate
valuation of each Tranche) and will revise the Proposed Warrant Valuation to the
extent the Purchasers and the Company agree such revisions are appropriate.
Promptly after the receipt of the Purchasers’ comments, the Company will deliver
to the Purchaser the Company’s final valuation of each Tranche (the “Final
Warrant Valuation”), and the Company will file any Tax Returns consistent with
the Final Warrant Valuation and not take any actions inconsistent with such
Final Warrant Valuation, unless otherwise required by the IRS or another
Governmental Authority following an audit or examination. In the event of any
such audit or examination, the Company shall promptly notify the Purchasers of
the valuation of each Tranche that the Company has determined it is required to
use by the IRS or other Governmental Authority.

 

(b)               From and after the Closing Date and until the Fall-Away of
Apollo Purchaser Board Rights, the Company will continue to be organized and
operated in conformity with the requirements for qualification and taxation as a
REIT under the Code, and MFResidental Assets Holding Corporation will continue
at all times to be a Qualified REIT Subsidiary of the Company, unless otherwise
consented to by the Purchasers. After the Fall-Away of Apollo Purchaser Board
Rights until the first day on which the Purchaser and its Affiliates no longer
own any shares of Common Stock or Warrants, if the Company determines that it
will no longer be organized and operated in conformity with the requirements for
qualification and taxation as a REIT under the Code or that MFResidental Assets
Holding Corporation will no longer be a Qualified REIT Subsidiary of the Company
for any taxable year, then in each such case the Company shall promptly provide
written notice (but no later than 10 days after such determination) to the
Purchaser Shareholders of such determination, which written notice shall specify
the effective date upon which the Company will no longer qualify as a REIT or
that MFResidential will no longer be a Qualified REIT Subsidiary of the Company,
as applicable.

 



27

 

 

(c)               From and after the Closing Date and until the later of (i) the
Fall-Away of Apollo Purchaser Board Rights and (ii) if the Company Common Stock
is ever not “regularly traded on an established securities market located in the
United States” within the meaning of Section 897(h)(1), the first day on which
the Purchaser and its Affiliates no longer own any shares of Common Stock or any
Warrants, the Company shall not make a distribution described in Section
897(h)(1) of the Code to the Purchasers or any of their respective Affiliates
(collectively, the “Purchaser Shareholders”) that holds any New Shares, Warrants
or Warrant Shares in the Company without first providing each of them with
written notice, at least 30 days prior to the record date with respect to such a
distribution, of its intent to do so. Such notice shall specify the estimated
date of the distribution and the estimated amount of the distribution that is
described in Section 897(h)(1) of the Code, and shall not be considered
effective if it does not. The Company shall promptly provide the Purchaser
Shareholders with such additional information concerning such distribution and
the circumstances giving rise to it as they may from time to time, both before
and after such distribution is made, reasonably request, provided that the
Purchaser Shareholders shall be responsible for any reasonable incremental out
of pocket expenses paid to third party accountants of the Company resulting from
such request for information, but only to the extent that the Company would not
have otherwise incurred such expense in connection with such Section 897(h)(1)
distribution.

 

(d)               From and after the Closing Date and until the Fall-Away of
Apollo Purchaser Board Rights, the Company shall not take any action or actions
that would cause the Purchasers or any of their respective Affiliates, including
any Affiliate that holds any Common Stock (including the New Shares), Warrants
or Warrant Shares in the Company, to recognize excess inclusion income pursuant
to Section 860E of the Code. After the Fall-Away of Apollo Purchaser Board
Rights until the first day on which the Purchaser and its Affiliates no longer
own any shares of Common Stock or Warrants, the Company shall provide written
notice to the Purchaser Shareholders of any such action at least 30 days prior
to taking any such action or actions described in the preceding sentence.

 

Section 5.10        Section 16b-3. The Company agrees that it shall use its best
efforts to cause the Company’s Board or a committee consisting solely of two or
more non-employee directors to take any additional reasonable action as is
requested by the Purchaser to approve in advance the Transactions for the
purpose of exempting Purchaser's interest in the Transactions from Section 16(b)
of the Exchange Act pursuant to Rule 16b-3, to the extent such exemption is
available, so long as the Purchaser has the right to appoint a Purchaser
Designee under Section 5.06 or any such Purchaser Designee serves on the
Company’s Board or is subject to Section 16 of the Exchange Act.

 



28

 

 

Section 5.11        Waiver of Corporate Opportunity. To the fullest extent
permitted by applicable Law, the Company hereby agrees that the Purchasers and
their respective Affiliates (including, but not limited to, the Apollo Purchaser
Designee) shall not have any obligation to refrain from engaging, directly or
indirectly, in the same or similar business activities or lines of business as
the Company or any of its Subsidiaries. To the fullest extent permitted by
applicable Law, the Company, on behalf of itself and its Subsidiaries, renounces
any interest or expectancy of the Company and its Subsidiaries in, or in being
offered an opportunity to participate in, business opportunities that are from
time to time available to the Purchasers or their respective Affiliates (other
than with respect to any information or materials delivered or made available to
the Apollo Purchaser Director in such Apollo Purchaser Director’s capacity as a
director or the Apollo Purchaser Observer in such Apollo Purchaser Observer’s
capacity as an observer), even if the opportunity is one that the Company or its
Subsidiaries might reasonably be deemed to have pursued or had the ability or
desire to pursue if granted the opportunity to do so. The Company hereby further
agrees that the Purchasers and their respective Affiliates (including, but not
limited to, the Apollo Purchaser Designee) shall have no duty to communicate or
offer such business opportunity to the Company (and that there shall be no
restriction on the Purchasers using the general knowledge and understanding of
the Company and the industry in which the Company operates that it has gained
from consummating the Transactions in considering and pursuing such
opportunities or in making investments, voting, monitoring or other decisions
relating to other entities or securities) and, to the fullest extent permitted
by applicable Law, shall not be liable to the Company or any of its Subsidiaries
or stockholders for breach of any fiduciary, standard of care or other duty, as
a stockholder, director or officer or otherwise, solely by reason of the fact
that the Purchasers or their respective Affiliates pursue or acquire such
business opportunity, directs such business opportunity to another person or
fails to present such business opportunity, or information regarding such
business opportunity, to the Company or its Subsidiaries, or uses such knowledge
and understanding in the manner described herein. The Company and the Board have
taken, or will take, all necessary Board action to effect the forgoing.

 

Section 5.12        Further Assurances. The Company agrees that, from time to
time, it will promptly take such actions and execute and deliver to the
Purchasers such additional documents and instruments as may be reasonably
required in order to carry out the purposes of this Agreement, including taking
all actions necessary so that no “moratorium”, “fair price”, “affiliate
transaction”, “business combination”, control share, or other takeover Laws or
regulations or stockholder rights plan or similar agreement or arrangement in
existence now or at any time following the date hereof applies to this
Agreement, the issuances and exercise of the Warrants, purchases of New Shares,
or any other transactions contemplated hereby.

 

Section 5.13        Exclusivity. During the period from the date of this
Agreement through the Closing or the earlier termination of this Agreement
pursuant to the terms and conditions hereof, neither the Company nor its
respective Affiliates shall take or permit any other Person on its behalf
(including, without limitation, its subsidiaries, officers, directors,
employees, consultants or agents or any investment banker, financial advisor,
attorney, accountant or other representative retained by any of them) to take,
indirectly or directly, any action to encourage, initiate, or engage in
discussions or negotiations with, or take any other action to facilitate, any
inquiries or the making of any proposal or indication of interest that
constitutes, or would reasonably be expected to result in, a Competing
Transaction (as defined below), or enter into or maintain or continue
discussions or negotiate with any Person in furtherance of such inquiries or to
obtain a Competing Transaction, or agree to endorse any Competing Transaction,
or authorize or permit any person to take any such action. The term “Competing
Transaction” means any direct or indirect equity or debt financing transaction
other than non-recourse financing pursuant to Permitted Repo Facilities for
loans acquired or originated after the date hereof. If the Company receives any
inquiry regarding a potential Competing Transaction, it will promptly inform the
Purchasers of such inquiry and the material terms of such inquiry, including,
without limitation, the identity of the Person submitting such inquiry.

 



29

 

 

Section 5.14        Public Disclosure. The Purchaser Parties and the Company
shall consult with each other before issuing, and give each other the
opportunity to review and comment upon, any press release or other public
statements with respect to the Transaction Documents or the Transactions, and
shall not issue any such press release or make any such public statement prior
to such consultation, except as may be required by applicable Law, Judgment,
court process, the rules and regulations of any national securities exchange or
national securities quotation system or Exchange Act reporting obligations. The
Purchasers and the Company agree that the initial press release to be issued
with respect to the Transactions following execution of this Agreement shall be
in the form mutually agreed by the parties (the “Announcement”). Notwithstanding
the foregoing, this Section 5.14 shall not apply to any press release or other
public statement made by the Company or the Purchasers (a) that is consistent
with the Announcement and does not contain any information relating to the
Transactions that has not been previously announced or made public in accordance
with the terms of this Agreement or (b) is made in the ordinary course of
business and does not relate specifically to the signing of the Transaction
Documents or the Transactions.

 

Section 5.15        Blow- Out; Blackout Period. Until the Purchaser has
satisfied its Secondary Purchase Commitment (or such Secondary Purchase
Commitment has been waived by the Company), the Company shall (A) file all
material required to be filed pursuant to Section 13, 14 or 15(d) of the
Exchange Act, (B) maintain the listing of its Common Stock on the New York Stock
Exchange or NASDAQ, and (C) as of the commencement of a Trading Window, have
publicly disseminated all material non-public information (as defined in the
United States securities Laws) made available to the Purchaser or its Affiliates
(“MNPI”) in a manner so that the Purchaser or its Affiliates may satisfy the
Secondary Purchase Commitment during such trading window without violating
applicable securities Laws. In the event that the Trading Window is open for a
period of less than fifteen weeks in the aggregate prior to the Secondary
Purchase Commitment Deadline, the Secondary Purchase Commitment Deadline shall
be extended by the Secondary Purchase Commitment Extension. Upon either of the
Purchasers submitting a request for pre-clearance to trade pursuant to the
Company’s Insider Trading Policy, the Company will promptly respond in writing,
which in no event will be more than one Business Day following the date of such
request confirming whether the Purchasers or one of more of their respective
permitted assignees are pre-cleared; provided, that (i) the Company shall not
unreasonably deny pre-clearing the Purchasers or such permitted assignees and
(ii) the Purchasers or their respective permitted assignees may, but are not
obligated to, submit a request for pre-clearance regardless of whether such
request is required under the Company’s Insider Trading Policy. Any denial of
pre-clearance to trade for the Purchasers or their respective permitted
assignees referred to in clause (i) above will automatically be deemed to be
unreasonable if, on or around the time when such request for pre-clearance is
submitted by the Purchasers or their permitted assignees, the Company pre-clears
under its Insider Trading Policy any director or executive officer and, if such
director or executive officer was previously pre-cleared, either his or her
pre-clearance hasn’t been terminated as of the time of such denial or if a
director or executive officer is subsequently precleared, the MNPI that
prevented the Purchasers from being pre-cleared has been publicly disclosed
prior to such director or executive officer’s pre-clearance.

 

Section 5.16        Ownership Limit Waiver and Registration Rights Agreement.
At, or prior to the Closing, (i) the Purchasers will deliver to the Company the
Ownership Limit Waiver duly executed by the Purchaser, (ii) the Company shall
deliver to the Purchasers the Ownership Limit Waiver duly executed by the
Company, the effectiveness of which is conditioned on the present and continuing
accuracy of the representations and undertakings of the Purchaser set forth in
the Ownership Limit Waiver, (iii) the Company shall deliver to the Purchaser the
Registration Rights Agreement, duly executed by the Company and (iv) the
Purchasers shall deliver to the Company the Registration Rights Agreement, duly
executed by each Purchaser.

 



30

 

 

Section 5.17        Amendment to Bylaws. For so long as the Purchaser Parties or
any of their Affiliates own, directly or indirectly, or hold the power to direct
the exercise of voting power with respect to, any Securities or Warrant Shares,
the Board will not (i) amend Section 6.7 of the Company’s bylaws in a manner
that would impact the Purchaser Parties’ voting rights with respect to
Securities acquired by the Purchaser Parties pursuant to this Agreement or the
Warrant Shares; or (ii) take any other action that would cause Securities
acquired by the Purchaser Parties pursuant to this Agreement or the Warrant
Shares to become “control shares” as defined in Section 3-701 of the MGCL. 

 

Article VI

 



Survival and Termination

 

Section 6.01        Termination. This Agreement may be terminated and the
transactions contemplated hereby abandoned at any time prior to the Closing:

 

(a)               by mutual written consent of the Purchasers and the Company;
and

 

(b)               by either the Purchasers or the Company if any Governmental
Authority of competent jurisdiction shall have issued any order, decree, ruling
or injunction permanently restraining, enjoining or otherwise prohibiting the
consummation of the Transactions and such order, decree, ruling or injunction
shall have become final and non-appealable.

 

(c)               by either the Company or the Purchasers if the Closing shall
not have occurred prior to 5:00 p.m., New York city time, on July 1, 2020;
provided that (i) the right to terminate this Agreement under this Section shall
not be available to any party whose failure to fulfill any of its covenants or
agreements under this Agreement has been the principal cause of the failure of
the Closing to occur prior to such time and (ii) the right to terminate this
Agreement under this Section 6.01 shall not be available to any party during the
pendency of a legal proceeding by the other party for specific performance.

 

Section 6.02        Effects of Termination. In the event of termination of this
Agreement by any party as provided in Section 6.01, this Agreement shall
forthwith become void and there shall be no liability or obligation on the part
of any party, except for this Section 6.02; provided, that, notwithstanding
anything to the contrary herein, (a) no such termination shall relieve any party
from liability for any damages resulting from or arising out of Fraud or willful
breach of this Agreement prior to such termination and (b) the parties hereto
acknowledge and agree that nothing contained herein shall be deemed to affect
their right to specific performance in accordance with this Agreement.

 



31

 

 

Section 6.03        Survival and Limitation on Liability.

 

(a)               All of the covenants or other agreements of the parties
contained in this Agreement to be performed (i) on or prior to the Closing shall
survive for 12 months following the Closing Date and (ii) after the Closing
shall survive the Closing until fully performed or fulfilled, unless and to the
extent that non-compliance with such covenants or agreements is waived in
writing by the party entitled to such performance; provided that, claims made
pursuant to (i) shall be limited to claims for breach of such covenants prior to
the Closing Date. The representations and warranties made herein shall survive
for 12 twelve months following the Closing Date, other than the representations
and warranties set forth in Section 3.01(a), Section 3.02(a), Section 3.02(b),
Section 3.03(a), Section 4.01 and Section 4.02 (such representations and
warranties contained therein, the “Fundamental Representations”), which shall
survive until the expiration of the applicable statute of limitations, and shall
then expire; provided that nothing herein shall relieve any party of liability
for any inaccuracy in or breach of such representation or warranty to the extent
that any good-faith allegation of such inaccuracy or breach is made in writing
prior to such expiration by a Person entitled to make such claim pursuant to the
terms and conditions of this Agreement. For the avoidance of doubt, claims may
be made with respect to the breach of any representation, warranty or covenant
until the applicable survival period therefor as described above expires.

 

(b)               Notwithstanding anything herein to the contrary, except in the
case of Fraud, from and after the Closing, the maximum liability of the Company
under or relating to this Agreement to the extent relating to or arising out of
any breach of the pre-Closing covenants contained herein, or any breach of, or
inaccuracy in, the representations and warranties of the Company made herein
(other than with respect to the Fundamental Representations) shall in no event
exceed $3 million.

 

Article VII

 

Miscellaneous

 

Section 7.01        Amendments; Waivers. Subject to compliance with applicable
Law, this Agreement may be amended or supplemented in any and all respects only
by written agreement of the parties hereto.

 

Section 7.02        Extension of Time, Waiver, Etc. The Company and the
Purchaser may, subject to applicable Law, (a) waive any inaccuracies in the
representations and warranties of the other party contained herein or in any
document delivered pursuant hereto, (b) extend the time for the performance of
any of the obligations or acts of the other party or (c) waive compliance by the
other party with any of the agreements contained herein applicable to such party
or, except as otherwise provided herein, waive any of such party’s conditions.
Notwithstanding the foregoing, no failure or delay by the Company or the
Purchasers in exercising any right hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right hereunder. Any agreement on
the part of a party hereto to any such extension or waiver shall be valid only
if set forth in an instrument in writing signed on behalf of such party.

 



32

 

 

Section 7.03        Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
operation of Law or otherwise, by any of the parties hereto without the prior
written consent of the other party hereto; provided that (a) the Purchasers or a
Purchaser Party may assign its rights, interests and obligations under this
Agreement, in whole or in part, to (i) one or more of their respective
Affiliates or one or more cedants that have entered into a reinsurance
relationship with any Purchaser Party or any Affiliate thereof, (ii) any fund,
insurance company or other entity managed or advised by the investment advisor
(or one or more Affiliates thereof) to any Purchaser Party, or (iii) any
beneficiary under a trust agreement in which the investment advisor (or an
Affiliate thereof) to any Purchaser Party is also the investment advisor or
asset manager of the grantor under such trust agreement, (b) no such assignment
shall relieve the Purchasers of their obligations hereunder, (c) in the event of
any permitted assignment, the assignee shall agree in writing to be bound by the
provisions of this Agreement, included the rights, interests and obligations so
assumed, and (d) any assignment of rights, interests or obligations pursuant to
this Section 7.03 shall not be to a Competitor. Subject to the immediately
preceding sentence, this Agreement shall be binding upon, inure to the benefit
of, and be enforceable by the parties hereto and their respective successors and
permitted assigns.

 

Section 7.04        Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail), each of which shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement, and shall become effective when one or more counterparts
have been signed by each of the parties hereto and delivered to the other
parties hereto.

 

Section 7.05        Entire Agreement; No Third-Party Beneficiaries; No Recourse.

 

(a)               This Agreement, together the Registration Rights Agreement and
the Warrants constitutes the entire agreement and supersedes all other prior
agreements and understandings, both written and oral, among the parties and
their Affiliates, or any of them, with respect to the subject matter hereof and
thereof.

 

(b)               Except as expressly provided for in Section 5.06(f) no
provision of this Agreement shall confer upon any Person other than the parties
hereto and their permitted assigns any rights or remedies hereunder. This
Agreement may only be enforced against, and any claims or causes of action that
may be based upon, arise out of or relate to this Agreement, or the negotiation,
execution or performance of this Agreement may only be made against the entities
that are expressly identified as parties hereto, including entities that become
parties hereto after the date hereof or that agree in writing for the benefit of
the Company to be bound by the terms of this Agreement applicable to the
Purchaser Parties, and no former, current or future equityholders, controlling
persons, directors, officers, employees, agents or Affiliates of any party
hereto or any former, current or future equityholder, controlling person,
director, officer, employee, general or limited partner, member, manager,
advisor, agent or Affiliate of any of the foregoing (each, a “Non-Recourse
Party”) shall have any liability for any obligations or liabilities of the
parties to this Agreement or for any claim (whether in tort, contract or
otherwise) based on, in respect of, or by reason of, the transactions
contemplated hereby or in respect of any representations made or alleged to be
made in connection herewith. Without limiting the rights of any party against
the other parties hereto, in no event shall any party or any of its Affiliates
seek to enforce this Agreement against, make any claims for breach of this
Agreement against, or seek to recover monetary damages from any Non-Recourse
Party.

 



33

 

 

Section 7.06        Governing Law; Jurisdiction.

 

(a)               This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York applicable to contracts
executed in and to be performed entirely within that State, regardless of the
laws that might otherwise govern under any applicable conflict of Laws
principles.

 

(b)               All actions arising out of or relating to this Agreement shall
be heard and determined in any court located in New York State or federal court
sitting in the Borough of Manhattan in the City of New York (or, if such court
lacks subject matter jurisdiction, in any appropriate New York State or federal
court) and the parties hereto hereby irrevocably submit to the exclusive
jurisdiction and venue of such courts in any action and irrevocably waive the
defense of an inconvenient forum or lack of jurisdiction to the maintenance of
any such action. The consents to jurisdiction and venue set forth in this
Section 7.06 shall not constitute general consents to service of process in the
State of New York and shall have no effect for any purpose except as provided in
this paragraph and shall not be deemed to confer rights on any Person other than
the parties hereto. Each party hereto agrees that service of process upon such
party in any action arising out of or relating to this Agreement shall be
effective if notice is given by overnight courier at the address set forth in
Section 7.09 of this Agreement. The parties hereto agree that a final judgment
in any such action shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Law; provided, however, that nothing in the foregoing shall restrict
any party’s rights to seek any post-judgment relief regarding, or any appeal
from, a final trial court judgment.

 

Section 7.07        Specific Enforcement. The parties hereto agree that
irreparable damage for which monetary relief, even if available, would not be an
adequate remedy, would occur in the event that the parties hereto do not perform
the provisions of this Agreement in accordance with its specified terms or
otherwise breach such provisions. Accordingly the parties acknowledge and agree
that the parties shall be entitled to an injunction or injunctions, specific
performance or other equitable relief to prevent breaches of this Agreement and
to enforce specifically the terms and provisions hereof in the courts without
proof of damages or otherwise, this being in addition to any other remedy to
which they are entitled under this Agreement and this right of specific
enforcement is an integral part of the Transactions and without that right, the
parties would not have entered into this Agreement. The parties agree not to
assert that a remedy of specific enforcement is unenforceable, invalid, contrary
to Law or inequitable for any reason, and agree not to assert that a remedy of
monetary damages would provide an adequate remedy or that the parties otherwise
have an adequate remedy at law. The parties acknowledge and agree that any party
shall not be required to provide any bond or other security in connection with
its pursuit of an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof.

 



34

 

 

Section 7.08        WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER VOLUNTARILY AND (D) IT HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 7.08.

 

Section 7.09        Notices. All notices, requests and other communications to
any party hereunder shall be in writing and shall be deemed given if delivered
personally, by facsimile (which is confirmed), emailed (which is confirmed) or
sent by overnight courier (providing proof of delivery) to the parties at the
following addresses:

 

(a)           If to the Company, to it at:

 

MFA Financial, Inc.

350 Park Avenue, 20th Floor

New York, New York 10022

Attn:    General Counsel

Phone: 212-207-6454

Email: Hschwartz@mfafinancial.com

   legal@mfafinancial.com

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

One Manhattan West

New York, New York 10001

Attn: David J. Goldschmidt Thomas Greenberg Phone: (212) 735-3574 Fax: (917)
777-3574 Email: David.Goldschmidt@skadden.com   Thomas.Greenberg@skadden.com



 

(b)           If to the Apollo Purchaser at:

 

Omaha Equity Aggregator, L.P.

c/o Apollo Global Management, Inc.

9 West 57th Street

New York, NY 10019

Attn:    Joseph Glatt

Phone: (212) 822-0456

Email:  jglatt@apollo.com

   ProjectOmahaNotices@Apollo.com

 

with a copy (which shall not constitute notice) to:

 

Sidley Austin LLP

787 Seventh Avenue

New York, NY 10019

Attn:   Adam Weinstein

   Daniel Serota

Phone: (212) 839-5371

Fax:     (212) 839-5599

Email:  AWeinstein@sidley.com

    Dserota@sidley.com

 

(c)           If to the Athene Purchaser at:

 

Athene USA Corporation

c/o Apollo Insurance Solutions Group LP

2121 Rosecrans Avenue

Suite 5300

El Segundo, California 90245

Attn:    Matt O’Mara

Phone: 310-698-4414  

Email:  ISG-fundnotices@apollo.com

       Momara@apollo.com

 

with a copy (which shall not constitute notice) to:

 

Sidley Austin LLP

787 Seventh Avenue

New York, NY 10019

Attn:    Adam Weinstein

       Daniel Serota

Phone: (212) 839-5371

Fax:     (212) 839-5599

Email:   AWeinstein@sidley.com

     Dserota@sidley.com

 

or such other address, email address or facsimile number as such party may
hereafter specify by like notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of actual
receipt by the recipient thereof if received prior to 5:00 p.m. local time in
the place of receipt and such day is a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.

 

35

 



  

Section 7.10        Severability. If any term, condition or other provision of
this Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other terms, provisions and conditions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term,
condition or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible to the
fullest extent permitted by applicable Law.

 

Section 7.11        Expenses. The Purchasers shall be entitled to receive,
whether the transactions contemplated hereby are consummated or this Agreement
is terminated, reimbursement for all reasonable and documented out-of-pocket
fees and expenses, including reasonable travel expenses, incurred through the
Closing in connection with the Transactions (including reasonable and documented
fees, charges and disbursements of the Purchasers’ outside accountants,
consultants and attorneys) (collectively, “Expenses”) that are invoiced to the
Company promptly following the Closing Date, up to a maximum amount of
$1,500,000, including reimbursements by the Company made under the New Credit
Agreement for expenses incurred at or prior to the Closing; provided, that the
parties agree that reimbursement of Expenses shall not limit the Parties ability
to seek monetary damages, specific performance or other equitable relief in
connection with the Company’s breach of any representations, warranty or
covenant hereunder. To the extent invoiced to the Company prior to the Closing
Date, the Company shall pay such fees and expenses at the Closing. Subject to
the foregoing, and except as otherwise expressly provided in this Agreement, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
Transactions shall be paid by the party incurring such costs and expenses.

 

Section 7.12        Interpretation.

 

(a)               When a reference is made in this Agreement to an Article, a
Section, Exhibit or Schedule, such reference shall be to an Article of, a
Section of, or an Exhibit or Schedule to this Agreement unless otherwise
indicated. The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement
unless the context requires otherwise. The words “date hereof” when used in this
Agreement shall refer to the date of this Agreement. The terms “or,” “any” and
“either” are not exclusive. The word “extent” in the phrase “to the extent”
shall mean the degree to which a subject or other thing extends, and such phrase
shall not mean simply “if.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” The words “made available to the
Purchaser” and words of similar import refer to documents (A) posted to a
diligence website by or on behalf of the Company and made available to the
Purchaser or its Representatives or (B) delivered in Person or electronically to
the Purchaser or its Representatives. All terms defined in this Agreement shall
have the defined meanings when used in any document made or delivered pursuant
hereto unless otherwise defined therein. The definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms and to the masculine as well as to the feminine and neuter genders of such
term. Any agreement, instrument or statute defined or referred to herein or in
any agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.
Unless otherwise specifically indicated, all references to “dollars” or “$”
shall refer to the lawful money of the United States. References to a Person are
also to its permitted assigns and successors. When calculating the period of
time between which, within which or following which any act is to be done or
step taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded (unless otherwise required by Law, if
the last day of such period is not a Business Day, the period in question shall
end on the next succeeding Business Day).

 



36

 

 

(b)               The parties hereto have participated jointly in the
negotiation and drafting of this Agreement, and in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party hereto by virtue of the authorship
of any provision of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 



37

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

MFA FINANCIAL, INC.

 

By: /s/ Harold E. Schwartz   Name: Harold E. Schwartz   Title: Senior Vice
President, General Counsel and Secretary  

  

[Signature Page to Investment Agreement]

 



 

 

 

OMAHA EQUITY AGGREGATOR, L.P.

 

By: AP Omaha Advisors, LLC, its general partner

 

By: Apollo Hybrid Value Advisors, L.P., its sole member

 

By: Apollo Hybrid Value Capital Management, LLC, its general partner

 

By: /s/ Joseph D. Glatt     Name: Joseph D. Glatt     Title: Vice President  

 

[Signature Page to Investment Agreement]

 



 

 

 

ATHENE USA CORPORATION

 

By: Apollo Insurance Solutions Group LP, its investment adviser

 

By:  AISG GP Ltd., its General Partner

 

By: /s/ Matthew S. O’Mara   Name: Matthew S. O’Mara   Title: Authorized
Signatory  

 

[Signature Page to Investment Agreement]

 

 

 



  

ANNEX A-1

 

Form of Warrant (Apollo Tranche I Warrant)

 



A-1

 

 

ANNEX A-2

 

Form of Warrant (Apollo Tranche II Warrant)

 



A-2

 

 

ANNEX A-3

 

Form of Warrant (Athene Tranche I Warrant)

  

A-3

 



 

ANNEX A-4

 

Form of Warrant (Athene Tranche II Warrant)

  

A-4

 



 

ANNEX B

 

Ownership Limit Waiver

  

B

 

 

ANNEX C

 

Registration Rights Agreement

 



2

 